Exhibit 10.1
 

 


CREDIT AGREEMENT


Dated as of August 25, 2015


Among


OLIN CORPORATION


as Borrower


THE SUBSIDIARIES OF OLIN CORPORATION FROM TIME TO TIME PARTY HERETO


THE LENDERS NAMED HEREIN


as Lenders


SUMITOMO MITSUI BANKING CORPORATION


as Administrative Agent


SUMITOMO MITSUI BANKING CORPORATION


as Syndication Agent


SUMITOMO MITSUI BANKING CORPORATION


as Sole Lead Arranger and Sole Bookrunner
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents


Page
 
ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS
1
   
Section 1.01     Certain Defined Terms
1
   
Section 1.02     Other Definitions and Provisions
20
   
Section 1.03     Computation of Time Periods
20
   
Section 1.04     Accounting Terms
20
   
ARTICLE II  AMOUNTS AND TERMS OF THE ADVANCES
21
   
Section 2.01     Initial Term Loans
21
   
Section 2.02     Making the Advances
21
   
Section 2.03     Fees
23
   
Section 2.04     Reduction, Increase and Extension of the
Commitments/Substitution of Lenders
23
   
Section 2.05     Repayment
25
   
Section 2.06     Interest
25
   
Section 2.07     Additional Interest on Advances
25
   
Section 2.08     Interest Rate Determination
25
   
Section 2.09     Prepayments
26
   
Section 2.10     Increased Costs
26
   
Section 2.11     Payments and Computations
27
   
Section 2.12     Evidence of Indebtedness
28
   
Section 2.13     Sharing of Payments, Etc.
28
   
Section 2.14     Taxes
29
   
Section 2.15     Interest Elections
32
   
Section 2.16     [Reserved]
33
   
Section 2.17     Mitigation Obligations; Replacement of Lenders
33
   
Section 2.18     [Reserved]
34
   
Section 2.19     Defaulting Lenders
34

 
 
i

--------------------------------------------------------------------------------

 
 
Table of Contents
(continued)


Page
 
ARTICLE III  CONDITIONS OF LENDING
35
   
Section 3.01     Condition Precedent to the Effectiveness of Sections 2.01 and
2.02
35
   
Section 3.02     [Reserved]
37
   
Section 3.03     [Reserved]
37
   
Section 3.04     Determinations Under Section 3.01
37
   
Section 3.05     Conditions Precedent to Effectiveness
37
   
ARTICLE IV  REPRESENTATIONS AND WARRANTIES
38
   
Section 4.01     Representations and Warranties of the Borrower
38
   
ARTICLE V  COVENANTS OF THE BORROWER
41
   
Section 5.01     Affirmative Covenants
41
   
Section 5.02     Negative Covenants
43
   
ARTICLE VI  EVENTS OF DEFAULT
46
   
Section 6.01     Events of Default
46
   
Section 6.02     [Reserved]
48
   
Section 6.03     Administrative Agent May File Proofs of Claim
48
   
ARTICLE VII  GUARANTY
49
   
Section 7.01     Guaranty
49
   
Section 7.02     Guaranty Absolute
49
   
Section 7.03     Waivers and Acknowledgments
50
   
Section 7.04     Subrogation
51
   
Section 7.05     Subordination
51
   
Section 7.06     Continuing Guaranty; Assignments
52

 
ARTICLE VIII  THE AGENT
52
   
Section 8.01     Appointment and Authority
52
   
Section 8.02     Reliance by the Administrative Agent
52

 
 
ii

--------------------------------------------------------------------------------

 
 
Table of Contents
(continued)


Page
 
Section 8.03     Rights as a Lender
53
   
Section 8.04     Exculpatory Provisions
53
   
Section 8.05     Non-Reliance on Administrative Agent and Other Lenders
54
   
Section 8.06     Indemnification
54
   
Section 8.07     Successor Agent
55
   
Section 8.08     No Other Duties, Etc.
55
   
Section 8.09     Delegation of Duties
55
   
Section 8.10     Other Agents
55
   
ARTICLE IX  SUCCESSORS, ASSIGNS AND PARTICIPATIONS
55
   
Section 9.01     Binding Effect
55
   
Section 9.02     Assignments
56
   
Section 9.03     Participations
57
   
Section 9.04     Pledge
58
   
ARTICLE X  MISCELLANEOUS
59
   
Section 10.01     Amendments, Etc.
59
   
Section 10.02     Notices, Effectiveness, Electronic Communication
60
   
Section 10.03     No Waiver; Remedies
61
   
Section 10.04     Costs and Expenses; Damage Waiver
61
   
Section 10.05     Right of Set-off
62
   
Section 10.06     Indemnification by Borrower
62
   
Section 10.07     Governing Law
63
   
Section 10.08     Execution in Counterparts; Integration; Effectiveness
63
   
Section 10.09     Special Prepayment Right
63

 
Section 10.10     Jurisdiction, Etc.
64
   
Section 10.11     Guarantors
65

 
 
iii

--------------------------------------------------------------------------------

 
 
Table of Contents
(continued)


Page
 
Section 10.12     Confidentiality
65
   
Section 10.13     Patriot Act, Etc.
66
   
Section 10.14     Release of Guarantors
66
   
Section 10.15     Waiver of Jury Trial
66
   
Section 10.16     Acknowledgments
66







iv

--------------------------------------------------------------------------------

 
 
Table of Contents
 
 
 
Schedule I
-
List of Commitments and Applicable Lending Offices
Schedule 10.02
-
Notice Addresses
           
Exhibit A
-
Note
Exhibit B
-
Notice of Borrowing
Exhibit C
-
Assignment and Assumption
Exhibit D
-
Assumption Agreement
Exhibit E
-
Tax Compliance Certificates
Exhibit F
-
Solvency Certificate
Exhibit G
-
Guaranty Joinder

 
 
 
 


v

--------------------------------------------------------------------------------





CREDIT AGREEMENT


Dated as of August 25, 2015


OLIN CORPORATION, a Virginia corporation (the “Borrower”), the subsidiaries of
the Borrower that become party to this Agreement pursuant to the terms hereof,
the lenders that are party to this Agreement or become party to this Agreement
pursuant to the terms hereof and SUMITOMO MITSUI BANKING CORPORATION, as
administrative agent (the “Administrative Agent”) for the Lenders, hereby agree
as follows:


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


Section 1.01       Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 
“Acquisition” means any acquisition by the Borrower or any of its Subsidiaries
of all or substantially all of the capital stock of, or all or a substantial
part of the assets of, or of a business unit or division of, any Person.


“Act” has the meaning specified in Section 10.13.


“Administrative Agent” has the meaning set forth in the introductory paragraph
hereto.


“Administrative Agent’s Account” means the account(s) of the Administrative
Agent, as applicable, designated in writing by the Administrative Agent.


“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.


“Advance” means a Term Loan.


“Affiliate” means, when used with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person.  The term “control” (including the terms “controlled by” or “under
common control with”) means the possession, directly or indirectly, of the
power, whether or not exercised, to direct or cause the direction of the
management and policies of any Person, whether through ownership of voting
securities or by contract or otherwise.


“Agreement” means this Credit Agreement, as amended, restated or otherwise
modified from time to time.


“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
 
“Applicable Lending Office” means, with respect to each Term Loan Lender, such
Lender’s Eurodollar Lending Office.
 
 

--------------------------------------------------------------------------------

 
 
“Applicable Margin” means, as of any date of determination, a rate per annum
determined by reference to the Performance Level applicable on such date as set
forth below:


Performance Level
Applicable Margin
I
1.00%
II
1.25%
III
1.50%
IV
1.75%



“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


“Arranger” means SMBC, in its capacities as sole lead arranger and sole
bookrunner.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.02), and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent and otherwise in accordance with Article IX.


“Assuming Lender or Lenders” has the meaning specified in Section 2.04(c).


“Assumption Agreement” has the meaning specified in Section 2.04(c).

 
“Borrower” has the meaning set forth in the introductory paragraph hereto.


“Borrowing Minimum” means US$10,000,000.


“Borrowing Multiple” means US$1,000,000.


“Business” has the meaning assigned to such term in the Separation Agreement.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with an Advance, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in US Dollar deposits in the London interbank market.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or
 
 
2

--------------------------------------------------------------------------------

 
 
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a Change in Law, regardless of the date
enacted, adopted or issued.


“Closing Date” means the date on which the conditions precedent set forth in
Section 3.01 shall have been satisfied and the Initial Term Loans funded.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.


“Commitment” means an Initial Term Loan Commitment.


“Confidential Information” has the meaning specified in Section 10.12.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Cost Savings” means, for any period, those synergies, operating
expense reductions and cost-savings of the Borrower and its Subsidiaries that
are reasonably identifiable, factually supportable and projected by the Borrower
in good faith to be realized following the Closing Date as a result of
restructurings, reorganizations, divestitures, cost savings initiatives,
production rationalizations and other similar initiatives, in each case to the
extent not prohibited by this Agreement (collectively, “Initiatives”)
(calculated on a pro forma basis as if such synergies, operating expense
reductions and cost-savings had been realized on the first day of such period,
and net of the amount of actual benefits realized during such period from such
Initiatives to the extent already included in Consolidated Net Income for such
period); provided that (i) no synergies, operating expense reductions or
cost-savings shall be added to Consolidated EBITDA pursuant to clause (e)
thereof to the extent duplicative of any expenses or charges otherwise added to
(or excluded from) Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such period, (ii) projected amounts (and not yet realized) (x)
may be added (the date on which such amounts are added, the “Initiative
Commencement Date”) once actions in respect of such Initiative have been taken
or are expected to be taken (in the good faith determination of the Borrower)
within 12 months and (y) may no longer be added back in calculating Consolidated
EBITDA pursuant to clause (e) thereof to the extent occurring more than six full
fiscal quarters after the Initiative Commencement Date and (iii) Consolidated
Cost Savings in respect of the Merger shall be determined in a manner consistent
with the manner in which synergies, operating expense reductions and
cost-savings were included in the calculation of Consolidated EBITDA for
purposes of clause (A) of the last sentence of “Consolidated EBITDA”.


“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period (adjusted to exclude all extraordinary or unusual items and any gains or
losses on sales of assets outside the ordinary course of business) plus, without
duplication and (except with respect to synergies included in Consolidated Cost
Savings) to the extent deducted in calculating such
 
 
3

--------------------------------------------------------------------------------

 
 
Consolidated Net Income for such period, the sum of (a) income tax expense, (b)
interest expense, amortization or writeoff of debt discount with respect to
Indebtedness (including the Advances), (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) Consolidated Cost Savings; provided that
with respect to any period, the aggregate amount added back in the calculation
of Consolidated EBITDA for such period pursuant to this clause (e) and clause
(f) below shall not exceed (x) for any period ended on or prior to December 31,
2016, 20% of Consolidated EBITDA and (y) otherwise, 15% of Consolidated EBITDA
(in each case calculated prior to giving effect to any add-backs pursuant to
this clause (e) and clause (f) below), (f) costs and expenses incurred in
connection with the implementation of Initiatives; provided that with respect to
any period, the aggregate amount added back in the calculation of Consolidated
EBITDA for such period pursuant to this clause (f) and clause (e) above shall
not exceed (x) for any period ended on or prior to December 31, 2016, 20% of
Consolidated EBITDA and (y) otherwise, 15% of Consolidated EBITDA (in each case
calculated prior to giving effect to any add-backs pursuant to this clause (f)
and clause (e) above), (g) Consolidated Transaction Costs; provided that the
aggregate amount added back in the calculation of Consolidated EBITDA pursuant
to this clause (g) shall not exceed $100,000,000, (h) all payments triggered in
respect of the Borrower’s non-qualified deferred compensation and
post-retirement benefit plans in connection with the Transactions during such
period and (i) any other non-cash charges, minus, (i) any cash payments made
during such period in respect of items described in clause (i) above subsequent
to the fiscal quarter in which the relevant non-cash charge was reflected as a
charge in the statement of Consolidated Net Income and (ii) to the extent
included in calculating such Consolidated Net Income for such period, any
non-cash income (other than amounts accrued in the ordinary course of business
under accrual-based revenue recognition procedures in accordance with GAAP). 
For the purposes of calculating Consolidated EBITDA for any Reference Period
pursuant to any determination of the Consolidated Leverage Ratio, if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition or a Material Disposition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition or Material Disposition, as applicable, occurred on the
first day of such Reference Period. Notwithstanding the foregoing, but subject
to the immediately preceding sentence (other than in respect of the Merger), (A)
Consolidated EBITDA shall be deemed to be (x) $262,600,000 for the fiscal
quarter ended September 30, 2014, (y) $240,700,000 for the fiscal quarter ended
December 31, 2014 and (z) $250,300,000 for the fiscal quarter ended March 31,
2015 and (B) Consolidated EBITDA for any period ended prior to the Closing Date
but subsequent to March 31, 2015 shall be determined in good faith by the
Borrower on a pro forma basis consistent with the basis on which Consolidated
EBITDA for the fiscal quarters set forth in clause (A) above were calculated.


“Consolidated Interest Coverage Ratio” means, for any Reference Period, the
ratio of (a) Consolidated EBITDA for such Reference Period to (b) Consolidated
Interest Expense for such Reference Period.


“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to capitalized lease obligations) of the Borrower
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges accrued with respect to letters of credit
and bankers’ acceptance financing allocable to such period in accordance with
GAAP), minus (in the case of net benefits) or plus (in the case of net costs)
the net benefits or net costs under all Hedging Agreements in respect of
Indebtedness of the Borrower and its Subsidiaries to the extent such net
benefits or net costs are allocable to such period in accordance with GAAP.
 
 
4

--------------------------------------------------------------------------------


 
“Consolidated Leverage Ratio” means, as of the last day of any Reference Period,
the ratio of (a) Consolidated Total Debt on such date to (b) Consolidated
EBITDA, for such Reference Period.  The Consolidated Leverage Ratio shall be
calculated on the date on which the Borrower delivers to the Administrative
Agent the financial statements required to be delivered pursuant to Section
5.01(i)(i) or (ii), as the case may be, and the certificate required to be
delivered pursuant to Section 5.01(i)(iv) demonstrating such ratio.


“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or any law
applicable to such Subsidiary.


“Consolidated Net Tangible Assets” means, at any date, the total assets of the
Borrower and its Subsidiaries at such date, determined on a consolidated basis,
minus (a) the consolidated current liabilities (excluding interest-bearing
liabilities) of the Borrower and its Subsidiaries as of such date, (b)
unamortized debt discount and expense, goodwill, trademarks, brand names,
patents and other intangible assets, and (c) any write-up of the value of any
assets (other than an allocation of purchase price in an acquisition) after
December 31, 2014; all as determined in accordance with GAAP.


“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP.


“Consolidated Transaction Costs” means, for any period, the sum (without
duplication) of all non-recurring fees, costs and expenses incurred by the
Borrower and its Subsidiaries, whether before, on or within six months after the
Closing Date, in connection with the Transactions during such period.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Credit Party” means  the Administrative Agent, the syndication agent listed on
the cover page to this Agreement, the Arranger or any other Lender.


“DCP” has the meaning assigned to such term in the Form S-4.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.
 
 
5

--------------------------------------------------------------------------------


 
“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of the Term Loans required to be funded by
it hereunder within two Business Days of the date such Advances were required to
be funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, (b) has notified the
Borrower or the Administrative Agent in writing, or has made a public statement
to the effect, that it does not intend to comply with its funding obligations
hereunder (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.19(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.


“Designated Jurisdiction” has the meaning specified in Section 4.01(k).


“Domestic Lending Office” means, with respect to any Term Loan Lender, the
office of such Lender specified as its “Domestic Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Assumption pursuant to which
it became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.


“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of any
State of the United States, substantially all of the assets of which are
located, and substantially all of the business of which is conducted, in the
United States.


“Effective Date” shall mean August 25, 2015.
 
 
6

--------------------------------------------------------------------------------


 
“Eligible Assignee” means (a) any Lender, (b) any Affiliate of any Lender, (c)
any Approved Fund, (d) any commercial bank and (e) any other financial
institution or investment fund engaged as a primary activity in the ordinary
course of its business in making or investing in commercial loans or debt
securities; provided, however, that neither the Borrower, any Affiliate of the
Borrower, any natural Person, any Defaulting Lender or any subsidiary of a
Defaulting Lender shall qualify as an Eligible Assignee.


“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, injunctions, permits, grants, franchises, licenses
or governmental restrictions relating to (i) the effect of the environment on
human health, (ii) the environment or (iii) emissions, discharges or releases of
Hazardous Substances into the environment, including ambient air, surface water,
groundwater, or land, or otherwise relating to the effect on the environment of
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances or the remediation thereof.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.


“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group or is under common control with the
Borrower, in each case, within the meaning of Section 414 of the Code.


“ERISA Event” means (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, unless the 30-day notice requirement with respect
thereto has been waived by the PBGC; (ii) the provision by the administrator of
any Plan of a notice of intent to terminate such Plan, pursuant to Section
4041(a)(2) of ERISA (including any such notice with respect to a plan amendment
referred to in Section 4041(e) of ERISA); (iii) the cessation of operations at a
facility by the Borrower or any ERISA Affiliate in the circumstances described
in Section 4062(e) of ERISA and with respect to a Plan; (iv) the withdrawal by
the Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)(2)
of ERISA; (v) the failure by the Borrower or any ERISA Affiliate to make a
payment to a Plan required under Section 302 of ERISA, which failure could
result in the imposition of a Lien under Section 303(k)(1) of ERISA; or (vi) the
institution by the PBGC of proceedings to terminate a Plan, pursuant to Section
4042 of ERISA, or the occurrence of any event or condition which would
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, a Plan.


“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.


“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.


“Eurodollar Rate” means, for the Interest Period for each Advance comprising
part of the same Term Loan Borrowing, an interest rate per annum equal to the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for US Dollars for a period equal in length to the applicable
 
7

--------------------------------------------------------------------------------

 
period as displayed on page LIBOR01 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on such Reuters page, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”), in each case as of the Specified
Time on the Quotation Day for such period; provided that if the Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, further, that if the Screen Rate shall not be
available at such time for such Interest Period or applicable period (an
“Impacted Interest Period”), then the Eurodollar Rate shall be the Interpolated
Rate at such time (provided that if the Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement).


Notwithstanding the foregoing, if at the time that the Administrative Agent
shall seek to determine the Screen Rate on the Quotation Day for any Interest
Period for an Advance, the Screen Rate shall not be available for such Interest
Period for any reason and the Administrative Agent shall determine that it is
not possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then, subject to Section 2.08,
the Reference Bank Rate shall be the Eurodollar Rate for such Interest Period
for such Advance; provided that if any Reference Bank Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Advance means the reserve percentage applicable during such Interest Period
(or if more than one such percentage shall be so applicable, the daily average
of such percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) for such Lender with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities
having a term equal to such Interest Period.


“Events of Default” has the meaning specified in Section 6.01.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.17(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.14, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.14(g) and (d) any United States
federal withholding Taxes imposed under FATCA.
 
 
8

--------------------------------------------------------------------------------


 
“Existing Credit Agreement” means the US$415,000,000 Credit Agreement dated as
of June 24, 2014 (as amended, restated, supplemented or otherwise modified from
time to time prior to the Closing Date) among the Borrower, Olin Canada ULC, the
banks named therein and Wells Fargo as administrative agent.


“Existing Credit Agreement Refinancing” means the termination of the
commitments, and payment in full of all Indebtedness, interest, fees and other
amounts outstanding, under the Existing Credit Agreement.


“Facility” means the Initial Term Loan Commitments and the Initial Term Loans
made thereunder. Upon any extension of a Termination Date pursuant to Section
2.04(b), the Commitments or Term Loans so extended shall be a separate Facility
from the non-extended Commitments or Term Loans.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published in Federal Reserve
Statistical Release H.15(519), for such day (or, if such day is not a Business
Day, for the next preceding Business Day) by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it; provided that if the Federal Funds Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
 
“Fee Letter” means the Fee Letter dated August 25, 2015, between the
Administrative Agent and the Borrower.


“Foreign Lender” means a Lender that is not a US Person.


“Foreign Subsidiary” shall mean any Subsidiary other than a Domestic Subsidiary.


“GAAP” has the meaning specified in Section 1.04.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness
 
 
9

--------------------------------------------------------------------------------

 
 
or other obligation or to purchase (or to advance or supply funds for the
purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.


“Guaranteed Obligations” has the meaning specified in Section 7.01.


“Guarantor” means, subject to Section 10.14, any Domestic Subsidiary that
becomes a party to this Agreement pursuant to Section 5.01(k).


“Guaranty” means the guaranty of the Guarantors set forth in Article VII.


“Guaranty Joinder” means a Guaranty Joinder substantially in the form of Exhibit
G, with such changes thereto as may be reasonably acceptable to the
Administrative Agent and the Borrower.
 
“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, material or waste, including petroleum, its derivatives,
by-products and other hydrocarbons, in each case regulated by Environmental
Laws.


“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.


“Impacted Interest Period” has the meaning set forth in the definition of
“Eurodollar Rate”.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, excluding deferred compensation of officers and
directors, (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person and all obligations of such Person under synthetic leases, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, other than letters of
credit and letters of guaranty issued to support obligations (other than
Indebtedness) incurred in the ordinary course of business, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all Invested Amounts.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership
 
 
10

--------------------------------------------------------------------------------

 
 
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.


“Indemnified Costs” has the meaning specified in Section 8.06(a).


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made or amount credited by or on account of any
obligation of the Borrower under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.


“Initial Term Loan Commitment” means, with respect to any Term Loan Lender, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Initial Term Loan Commitment” or if such Lender has entered into one or
more Assignment and Assumptions, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.02  as such
Lender’s “Initial Term Loan Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.04.  The aggregate Initial Term Loan
Commitments of all the Term Loan Lenders as of the Effective Date shall be
US$600,000,000.


“Initial Term Loans” means the term loans made, or to be made, to the Borrower
by the Term Loan Lenders pursuant to Section 2.01.
 
“Initiatives” has the meaning specified in the definition of “Consolidated Cost
Savings”.


“Insufficiency” means, with respect to any Plan, the amount of unfunded benefit
liabilities, as defined in Section 4001(a)(18) of ERISA, if any.


“Interest Election Request” means a request by the Borrower to convert or
continue a Term Loan Borrowing in accordance with Section 2.15.


“Interest Period” means, for each Advance comprising part of the same Term Loan
Borrowing, the period commencing on the date of such Advance (or on the
effective date of any election applicable to such Borrowing pursuant to Section
2.15) and ending the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be 1, 2,
3 or 6 months or, with the consent of all the Lenders required to fund such
Advance, twelve months, in each case as the Borrower may select, upon notice
received by the Administrative Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period;
provided, however, that:
 
(A)          the Borrower may not select any Interest Period which ends after
the applicable Termination Date; and


(B)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day on such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.


“Internal Separation” has the meaning specified in the Separation Agreement.
 
 
11

--------------------------------------------------------------------------------


 
“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate (for the longest period for which the Screen Rate
is available) that is shorter than the Impacted Interest Period and (b) the
Screen Rate (for the shortest period for which the Screen Rate is available)
that exceeds the Impacted Interest Period, in each case, as of the Specified
Time on the Quotation Day for such Interest Period or period, as applicable.
When determining the rate for a period which is less than the shortest period
for which the Screen Rate is available, the Screen Rate for purposes of clause
(a) above shall be deemed to be the overnight screen rate, where “overnight
screen rate” means the overnight rate for US Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.


“Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Borrower in connection with a receivables securitization
program and paid to the Borrower or any of its Subsidiaries, as reduced by the
aggregate amounts received by such investors from the payment of receivables and
applied to reduce such invested amounts.


“Investment Grade Rating” means a corporate credit rating and/or family rating,
as applicable, of BBB- or higher by S&P and Baa3 or higher by Moody’s. 


“IRS” means the United States Internal Revenue Service.
 
“JV” means Dow-Mitsui Chlor Alkali LLC.


“JV Credit Agreement” means the Credit Agreement, dated as of March 29, 2011,
among the JV, as borrower, SMBC, as administrative agent, and the lenders and
other agents named therein.


“Lenders” means the Term Loan Lenders listed on the signature pages hereof
(until such Lender shall have assigned or had assumed all interests hereunder as
provided in Sections 9.02 or 2.04(c)) and each Eligible Assignee or Assuming
Lender that shall become a party hereto pursuant to Sections 9.02 or 2.04(c).


“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement).


“Loan Documents” means this Agreement and the Notes.


“Loan Parties” means the Borrower and the Guarantors.


“Majority Facility Lenders” means, at any time and with respect to any Facility,
Lenders holding at least a majority of (a) until the Closing Date, the
Commitments with respect to such Facility then in effect and (b) thereafter, the
aggregate unpaid principal amount of the Term Loans of such Facility then
outstanding; provided that the unused Commitments of, and the portion of the
Term Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Majority Facility Lenders.


“Majority Lenders” means, at any time, Lenders holding more than 50% of (a)
until the Closing Date, the Commitments then in effect and (b) thereafter, the
aggregate unpaid principal amount of the Term Loans then outstanding; provided
that the unused Commitments of, and the
 
 
12

--------------------------------------------------------------------------------

 
 
portion of the Term Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Majority Lenders.


“Margin Stock” shall have the meaning given such term under Regulation U issued
by the Board of Governors of the Federal Reserve System.


“Material Acquisition” means any Acquisition that involves the payment of
consideration by the Borrower and its Subsidiaries in excess of $250,000,000.


“Material Disposition” means any means any sale, transfer or other disposition
of property or series of related sales, transfers or other dispositions of
property that yields gross proceeds to the Borrower or any of its Subsidiaries
in excess of $250,000,000.


“Merger” means the merger of Merger Sub and Spinco, with Spinco continuing as
the surviving corporation.


“Merger Agreement” means the Merger Agreement, dated as of March 26, 2015, among
TDCC, Spinco, the Borrower and Merger Sub, as amended, restated or otherwise
modified from time to time.


“Merger Documentation” means (a) the Merger Agreement, (b) all exhibits,
schedules, annexes and other attachments thereto and (c) all other agreements
related thereto.
 
“Merger Sub” means Blue Cube Acquisition Corp., a Delaware corporation.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto. 


“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has, within any of the
preceding five plan years, made or accrued an obligation to make contributions.


“Multiple Employer Plan” means a single-employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and for at least one Person that is not an employee of the
Borrower or any ERISA Affiliate or (b) was so maintained and in respect of which
the Borrower or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event that such plan has been or were to be terminated.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment or other modification that (i) requires the approval of all
Lenders or all affected Lenders in accordance with the terms of Section 10.01
and (ii) has been approved by the Majority Lenders.


“Non-Defaulting Lender” means, at any time, each Term Loan Lender that is not a
Defaulting Lender at such time.


“Non-Extending Lender” has the meaning specified in Section 2.04(b).
 
 
13

--------------------------------------------------------------------------------


 
“Note” means a promissory note of the Borrower payable to any Term Loan Lender
and its registered assigns, in substantially the form of Exhibit A hereto,
evidencing the portion of the Term Loans made to the Borrower by such Term Loan
Lender.


“Notice of Borrowing” has the meaning specified in Section 2.02(a)(i)(A).


“Officer’s Certificate” means a certificate signed in the name of the Borrower
by its President, one of its Vice Presidents, its Treasurer or its Controller.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).


“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.17(b)).


“Participant” has the meaning assigned to such term in Section 9.03.
 
“Participant Register” has the meaning assigned to such term in Section 9.03.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Performance Level” means, as of any date of determination, the level set forth
below as then applicable:
  
I
Consolidated Leverage Ratio is less than or equal to 1.50:1.00.
   
II
Consolidated Leverage Ratio is greater than 1.50:1.00 but less than or equal to
2.50:1.00.
   
III
Consolidated Leverage Ratio is greater than 2.50:1.00 but less than or equal to
3.50:1.00.
   
IV
Consolidated Leverage Ratio is greater than 3.50:1.00.

 
For purposes of this definition, (i) the Performance Level shall be, from the
Effective Date until adjusted pursuant to clause (ii) below, (x) based on
Performance Level III if the Consolidated Leverage Ratio as of the Reference
Period most recently ended on or prior to the Closing Date (and calculated to
give pro forma effect to the Consolidated Total Debt as of the Closing Date) is
less than or equal to 3.50:1.00 and (y) otherwise, Performance Level IV, and
(ii) determined as at the end of each Reference Period ended as of the end of or
after the first full fiscal quarter ending after the Closing Date based upon the
calculation of the Consolidated Leverage Ratio for such Reference Period.  The
Applicable Margin shall be adjusted (if necessary) upward or downward on the
first day following delivery of the certificate referred to in Section
5.01(i)(iv).
 
 
14

--------------------------------------------------------------------------------


 
“Permitted Encumbrances” means:


(a)            Liens imposed by law for taxes that are not yet due or are being
contested in good faith by appropriate proceedings;


(b)            carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in good faith by appropriate proceedings;


(c)            pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;


(d)            deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;


(e)            judgment liens in respect of judgments that do not constitute an
Event of Default under Section 6.01(f); and


(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


 
“Permitted Receivables Facility” means one or more accounts receivable
facilities established by a Receivables Subsidiary and one or more of the
Borrower or its Subsidiaries, whereby the Borrower or one or more of its
Subsidiaries shall sell or transfer accounts receivables of the Borrower or its
Subsidiaries to such Receivables Subsidiary which in turn shall transfer to a
buyer, purchaser or lender undivided fractional interests in such accounts
receivable (or otherwise borrow against such accounts receivable), so long as
(a) no portion of the Indebtedness or any other obligation (contingent or
otherwise) under such Permitted Receivables Facility shall be guaranteed by the
Borrower or any of its Subsidiaries (other than the Receivables Subsidiary), (b)
there shall be no recourse or obligation to the Borrower or any of its
Subsidiaries (other than the Receivables Subsidiary) whatsoever other than
pursuant to representations, warranties, covenants and indemnities entered into
in the ordinary course of business in connection with such Permitted Receivables
Facility that in the reasonable opinion of the Borrower are customary for
securitization transactions and (c) none of the Borrower nor any of its
Subsidiaries (other than the Receivables Subsidiary) shall have provided, either
directly or indirectly, any other credit support of any kind in connection with
such Permitted Receivables Facility, other than as set forth in clause (b) of
this definition.


“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
 
15

--------------------------------------------------------------------------------


 
“Plan” means a Single-Employer Plan or a Multiple Employer Plan.


“Post-Petition Interest” has the meaning specified in Section 7.05(b).


“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.01(i).


“Pro Rata Facilities Credit Agreement” means the Credit Agreement dated as of
June 23, 2015 (as amended, restated, replaced, supplemented or otherwise
modified from time to time) among the Borrower, Olin Canada ULC, the banks named
therein and Wells Fargo as administrative agent.


“Quotation Day” means, with respect to any Advance for any Interest Period, two
Business Days prior to the commencement of such Interest Period.


“Receivables Related Assets” means, collectively, accounts receivable,
instruments, chattel paper, obligations, general intangibles and other similar
assets, in each case relating to receivables subject to a Permitted Receivables
Facility, including interests in merchandise or goods, the sale or lease of
which gave rise to such receivables, related contractual rights, guarantees,
insurance proceeds, collections and proceeds of all of the foregoing.


“Receivables Subsidiary” means a Wholly Owned Subsidiary of the Borrower that
has been established as a “bankruptcy remote” Subsidiary for the sole purpose of
acquiring accounts receivable under a Permitted Receivables Facility and that
shall not engage in any activities other than in connection with a Permitted
Receivables Facility.


“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.


“Reference Bank Rate” means, with respect to any Advance for any Interest
Period, the arithmetic mean of the Submitted Reference Bank Rates (rounded
upward to four decimal places) in respect thereof.


“Reference Banks” means such banks as may be appointed by the Administrative
Agent as Reference Banks in consultation with the Borrower and as consented to
by such bank.


“Reference Period” means any period of four consecutive fiscal quarters of the
Borrower.


“Refinancing” means the termination of the commitments, and payment in full of
all Indebtedness, interest, fees and other amounts outstanding, under the JV
Credit Agreement.


“Register” has the meaning specified in Section 9.02(d).


“Regulation FD” has the meaning specified in Section 10.12.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, representatives, controlling
persons and agents, including accountants, legal counsel and other advisors of
such Person and of such Person’s Affiliates.


“Replaced Term Loan” has the meaning assigned to such term in Section 10.01.


“Replacement Term Loan” has the meaning assigned to such term in Section 10.01.
 
 
16

--------------------------------------------------------------------------------


 
“Sanctioned Person” means any Person described in Section 4.01(k)(i)(x), (y) or
(z).


“Sanctions” has the meaning specified in Section 4.01(k).


“S&P” means Standard and Poor’s Financial Services LLC and any successor
thereto. 


“Screen Rate” has the meaning set forth in the definition of “Eurodollar Rate”.


“SEC” means the Securities and Exchange Commission.


“Separation Agreement” means the Separation Agreement, dated as of March 26,
2015, between TDCC and Spinco, as amended, restated or otherwise modified from
time to time.


“Separation Documentation” means (a) the Separation Agreement, (b) all exhibits,
schedules, annexes and other attachments thereto and (c) all other agreements
related thereto.


“Significant Subsidiary” means each Subsidiary, but excludes any Subsidiary the
US Dollar value (or equivalent thereof) of whose assets is less than 5% of the
total assets of the Borrower and the Subsidiaries, on a consolidated basis.


“Single-Employer Plan” means a single-employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained by the Borrower or any ERISA
Affiliate solely for employees of the Borrower or any ERISA Affiliate or (b) was
so maintained and in respect of which the Borrower or any ERISA Affiliate could
have liability under Section 4069 of ERISA in the event that such plan has been
or were to be terminated.


“SMBC” means Sumitomo Mitsui Banking Corporation.


“Solvent” means (a) each of the Fair Value and the Present Fair Salable Value of
the assets of the Borrower and its Subsidiaries taken as a whole exceed their
Stated Liabilities and Identified Contingent Liabilities, (b) the Borrower and
its Subsidiaries taken as a whole do not have Unreasonably Small Capital and (c)
the Borrower and its Subsidiaries taken as a whole can pay their Stated
Liabilities and Identified Contingent Liabilities as they mature. Terms used in
this definition and not otherwise defined in this Agreement have the meanings
assigned thereto in Exhibit F hereto.


“Specified Merger Agreement Representations” means such of the representations
and warranties made by TDCC or Spinco in the Merger Agreement as are material to
the interests of the Lenders, but only to the extent that the Borrower (or an
Affiliate of the Borrower) has the right to terminate its obligations under the
Merger Agreement or decline to consummate the Merger as a result of a breach of
such representations and warranties in the Merger Agreement.


“Specified Representations” means those representations and warranties set forth
in Sections 4.01(a) (solely as to organization, existence and corporate powers
of the Borrower), (b)(i), (b)(ii)(x), (d), (g), (h), (k)(ii), (l) (solely as to
use of proceeds of any borrowing under this Agreement), (m) and (n).


“Specified Time” means 11:00 A.M., London time.


“Spinco” means Blue Cube Spinco Inc., a Delaware corporation.
 
 
17

--------------------------------------------------------------------------------


 
“Spinco Closing Date” means the “Closing Date” as defined in the Spinco Credit
Agreement.


“Spinco Credit Agreement” means the Credit Agreement, dated as of June 23, 2015,
among Spinco, the lenders party thereto and Wells Fargo, as administrative
agent.


“Spinco Loans” means the term loans made to Spinco under the Spinco Credit
Agreement.


“Submitted Reference Bank Rate” means, as to any Reference Bank, the rate
(rounded upward to four decimal places) supplied to the Administrative Agent at
its request by such Reference Bank as of the Specified Time on the Quotation Day
for the applicable Term Loans and the applicable Interest Period as the rate at
which such Reference Bank could borrow funds in the London interbank market in
US Dollars and for the relevant period, were it to do so by asking for and then
accepting interbank offers in reasonable market size in US Dollars and for that
period; provided that upon supplying such Submitted Reference Bank Rate to the
Administrative Agent, such Reference Bank shall certify that it has not
submitted or shared such Submitted Reference Bank Rate with any individual who
is formally designated as being involved in the ICE LIBOR submission process.


 “Subordinated Obligations” has the meaning specified in Section 7.05.
 
“Subsidiary” means, as at any particular time, any Person controlled by the
Borrower the accounts of which would be consolidated with those of the Borrower
in the Borrower’s consolidated financial statements if such financial statements
were to be prepared at such time in accordance with GAAP.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.


“Tax-Exempt Financing” means a transaction with a governmental unit or
instrumentality which involves (i) the issuance by such governmental unit or
instrumentality to Persons other than the Borrower or a Subsidiary of bonds or
other obligations on which the interest is exempt from Federal income taxes
under Section 103 of the Code and the proceeds of which are applied to finance
or refinance the cost of acquisition of equipment or facilities of the Borrower
or any of its subsidiaries, and (ii) participation in the transaction by the
Borrower or a Subsidiary in any manner permitted by this Agreement.


“TDCC” means The Dow Chemical Company, a Delaware corporation.


“Term Loan Borrowing” means a borrowing consisting of Term Loans, having the
same Interest Period, made by the Term Loan Lenders.


“Term Loan Lender” means any Person with a Commitment or an outstanding Term
Loan.


“Term Loans” means the Initial Term Loans (and “Term Loan” means any of such
Term Loans).
 
 
18

--------------------------------------------------------------------------------


 
“Termination Date” means the date that is three years after the Closing Date (or
the earlier date on which the Initial Term Loans have been accelerated pursuant
to Section 6.01).


“Ticking Fee” has the meaning assigned thereto in Section 2.03(d).


“Transactions” means (a) the consummation of the Internal Separation, (b) the
consummation of the Merger, (c) the Refinancing, (d) the Existing Credit
Agreement Refinancing, (e) the issuance by Spinco of its senior unsecured notes
to TDCC or, if elected by TDCC in accordance with Section 7.08(e) of the Merger
Agreement, the drawing under a senior unsecured bridge facility of an amount not
less than the Above Basis Amount (as defined in the Separation Agreement), (f)
the issuance by Spinco of its senior unsecured notes, the drawing under a senior
unsecured bridge facility or any combination thereof, the proceeds of which will
be used, together with the proceeds of the term loans under the Pro Rata
Facilities Credit Agreement and the Spinco Credit Agreement, to (i) finance a
special cash dividend to TDCC, (ii) pay fees and expenses in connection with the
Transactions, (iii) effect the Existing Credit Agreement Refinancing and
(iv) provide funds for general corporate purposes, (g) the execution, delivery
and performance by the Loan Parties party thereto of the Pro Rata Facilities
Credit Agreement and the Spinco Credit Agreement, the borrowing of loans and the
issuance of letters of credit thereunder on the Closing Date and the use of
proceeds of such loans and letters of credit, (h) the execution, delivery and
performance by the Borrower of this Agreement and the other Loan Documents, the
borrowing of the Initial Term Loans and the use of proceeds of such Initial Term
Loans and (i) the payment of fees and expenses in connection with the foregoing.

 
“United States” or “U.S.” means the United States of America.


“US Dollars” and the “US$” sign each means lawful currency of the United States.


“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“US Tax Compliance Certificate” has the meaning assigned thereto in Section
2.14(g).


“Voting Rights” means, as to any corporation or any other entity, ordinary
voting power (whether associated with outstanding common stock or outstanding
preferred stock, or both, or other outstanding equity interests, as applicable)
to elect members of the Board of Directors of such corporation or other entity
(irrespective of whether or not at the time capital stock of any class or
classes of such corporation or entity shall or might have voting power or
additional voting power upon the occurrence of any contingency).


“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.


“Wholly Owned” means, with respect to any corporation or other entity, a
corporation or other entity of which 100% of the Voting Rights (other than
Voting Rights represented by directors’ qualifying shares or shares required by
law to be owned by a resident of the relevant jurisdiction) are at the time
directly or indirectly owned by the Borrower, by the Borrower and one or more
other Wholly Owned Subsidiaries, or by one or more other Wholly Owned
Subsidiaries.


“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.
 
 
19

--------------------------------------------------------------------------------


 
“Withholding Agent” means the Borrower and the Administrative Agent.
 
Section 1.02       Other Definitions and Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document or the context otherwise requires: (a) the definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined, (b) whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein), (f) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(g) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.


Section 1.03        Computation of Time Periods.  (a) In this Agreement and the
other Loan Documents in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each means “to but excluding”.


(b)           In this Agreement and the other Loan Documents each reference to a
year shall be a reference to the twelve consecutive months beginning January 1
in such year and ending December 31 in such year and each reference to a quarter
shall be a reference to one of the three consecutive month periods beginning
January 1, April 1, July 1 or October 1, in each year.


Section 1.04      Accounting Terms.  (a)  All accounting terms not specifically
defined herein shall be construed in accordance with GAAP.  “GAAP” shall mean
generally accepted accounting principles as in effect from time to time;
provided that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date of this Agreement in GAAP, or in the
application thereof, on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Majority Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP, or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance with Section 10.01.


(b)                Notwithstanding anything to the contrary contained in
paragraph (a) above or the definition of “Capital Lease Obligations”, in the
event of an accounting change requiring leases to be capitalized, only those
leases (assuming for purposes hereof that they were in existence on the
Effective Date) that would constitute capital leases on the Effective Date shall
be considered capital leases and all calculations hereunder shall be made
accordingly.
 
 
20

--------------------------------------------------------------------------------


 
ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES


Section 2.01        Initial Term Loans.  Each Term Loan Lender with an Initial
Term Loan Commitment severally agrees, on the terms and conditions hereinafter
set forth, to make Initial Term Loans in US Dollars to the Borrower in a single
drawing on the Closing Date in a principal amount requested by the Borrower not
to exceed an amount equal to such Term Loan Lender’s Initial  Term Loan
Commitment.  Each Term Loan Lender’s unfunded Initial Term Loan Commitment shall
terminate automatically at the earlier of (i) 5:00 P.M. (New York City time) on
the Closing Date and (ii) 11:59 P.M. (New York City time) on December 26, 2015
(or, if the Termination Date (as defined in the Merger Agreement as in effect as
of March 26, 2015) is extended pursuant to Section 9.01(a) of the Merger
Agreement, March 26, 2016).


Section 2.02        Making the Advances.  (a)  Making the Term Loans.  (i) (A) 
Each Term Loan Borrowing shall be made on notice, given not later than 11:00
A.M. New York City time, on the third Business Day prior to the date of the
proposed Borrowing, by the Borrower to the Administrative Agent, which shall
give to each appropriate Lender prompt notice thereof by telecopier.  Each such
notice of a Term Loan Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed immediately in writing, in substantially the form of Exhibit B hereto,
specifying therein the requested (I) date of such Term Loan Borrowing, (II)
[reserved], (III) aggregate amount of such Term Loan Borrowing and (IV) the
Interest Period for each such Term Loan.  Each Lender shall, before 1:00 P.M.
(New York City time) on the date of such Term Loan Borrowing make available for
the account of its Applicable Lending Office to the Administrative Agent, in the
Administrative Agent’s Account, in same day funds, such Lender’s ratable portion
of such Term Loan Borrowing.  After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article
III, the Administrative Agent, as applicable, will make such funds available to
the Borrower at the Administrative Agent’s address set forth on Schedule 10.02.
Notwithstanding anything to the contrary contained herein, each Lender at its
option may make any Advance by causing any domestic or foreign branch or
Affiliate of such Lender to make such Advance; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such
Advances in accordance with the terms of this Agreement and shall not cause the
Borrower to incur as of the date of the exercise of such option any greater
liability than it shall then have under Section 2.10 or Section 2.14.


(B)            The failure of any Lender to make the Term Loan to be made by it
as part of any Term Loan Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Term Loan on the date of such Term
Loan Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Term Loan to be made by such other Lender on the date of any
Term Loan Borrowing.


(ii)                 Anything in subsection (i) above to the contrary
notwithstanding,


(A)           if any Lender shall, at least one Business Day before the date of
any requested Term Loan Borrowing, notify the Administrative Agent (with a copy
to the Borrower) that the introduction of or any change in or in the
interpretation of any law or regulation by any court, authority or agency, or
any other governmental, judicial or regulatory body, makes it unlawful, or that
any central bank or other Governmental Authority asserts that it is unlawful,
for such Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Advances or to fund or maintain Advances hereunder, such
Advances shall bear interest at an interest rate reasonably determined by the
Administrative Agent, after consultation with the Borrower and such Lender, to
 
21

--------------------------------------------------------------------------------

 
 
compensate such Lender for the actual costs of obtaining the funds for such
Advance for the applicable period plus the Applicable Margin. Each Lender giving
a notice under this subclause (A) shall, promptly after giving such notice,
provide the Borrower (with a copy to the Administrative Agent) with an
explanation, in reasonable detail, as to the circumstances causing such
suspension;


(B)            in the event that it is necessary to determine the Eurodollar
Rate with reference to the Reference Banks, and if none of the Reference Banks
furnish timely information to the Administrative Agent for determining the
Eurodollar Rate for any requested Term Loan Borrowing, any such Term Loan
Borrowing shall bear interest at an interest rate reasonably determined by the
Administrative Agent, after consultation with the Borrower and the applicable
Lenders, to compensate the applicable Lenders for the actual costs of obtaining
the funds for such Term Loan Borrowing for the applicable period plus the
Applicable Margin; and


(C)            if Term Loan Lenders having more than 50% of the Commitments
shall, at least one Business Day before the date of any requested Term Loan
Borrowing, notify the Administrative Agent (with a copy to the Borrower) that
the Eurodollar Rate for such Term Loan Borrowing will not adequately reflect the
cost to such Lenders of making or funding their respective Advances for such
Term Loan Borrowing, such Term Loan Borrowing shall be made as a Term Loan
Borrowing bearing interest at an interest rate reasonably determined by the
Administrative Agent, after consultation with the Borrower and the applicable
Lenders, to compensate the applicable Lenders for the actual costs of obtaining
the funds for such Term Loan Borrowing for the applicable period plus the
Applicable Margin until such Lenders shall notify the Administrative Agent (with
a copy to the Borrower) and the other Lenders that the circumstances causing
such adjustment no longer exist. The Lenders giving a notice under this
subclause (C) shall, promptly after giving such notice, provide the Borrower
(with a copy to the Administrative Agent) with an explanation, in reasonable
detail, as to the circumstances causing such suspension.


(D)           Anything in subsection (i) above to the contrary notwithstanding,
the Borrower may not select Advances for any Term Loan Borrowing if the
aggregate amount of such Term Loan Borrowing is less than the Borrowing Minimum.


(iii)               Each Notice of Borrowing (subject to (ii)(A) and (ii)(C)
above) shall be irrevocable and binding on the Borrower giving such notice.  In
the case of any Notice of Borrowing, the Borrower shall indemnify each Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure to fulfill on or before the date specified in such Notice of Borrowing
for such Term Loan Borrowing the applicable conditions set forth in Article III,
including any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Term Loan Borrowing when such Advance, as a result of such failure, is not
made on such date.  Each Lender claiming indemnity for any such loss, cost or
expense under this clause (iii) shall provide, at the time of making such claim,
the Borrower (with a copy to the Administrative Agent) with reasonable details,
including the basis for the calculation thereof, of such loss, cost or expense,
provided that, in the absence of manifest error, the amount of such claims so
notified shall be conclusive and binding upon the Borrower.
 
 
22

--------------------------------------------------------------------------------


 
(iv)              Unless the Administrative Agent shall have received notice
from a Lender prior to the date of any Term Loan Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s ratable portion of
such Term Loan Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Term Loan Borrowing in accordance with subsection (i) of this Section 2.02(a)
and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount.  If and to the
extent that such Lender shall not have so made such ratable portion available to
the Administrative Agent, such Lender and the Borrower severally agree to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each date from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the Borrower, the Eurodollar Rate
for a one-month Interest Period plus 1.00% and (ii) in the case of such Lender,
the Federal Funds Rate.  If the Borrower shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Term Loan Borrowing for purposes of this
Agreement.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(b)                [Reserved].


Section 2.03        Fees.


(a)                 [Reserved].


(b)                [Reserved].


(c)                 Administrative Agent’s Fees.  The Borrower shall pay to the
Administrative Agent for its own account such fees as may from time to time be
agreed between the Borrower and the Administrative Agent.


(d)                Ticking Fee. Subject to Section 2.19(a)(iii)(A), the Borrower
agrees to pay to the Administrative Agent for the account of each Lender (other
than any Defaulting Lender) a ticking fee (the “Ticking Fee”) accruing from and
after the Effective Date and until the earlier of (i) termination or expiration
of the Initial Term Loan Commitments and (ii) the Closing Date at a rate equal
to 0.05% per annum on the outstanding Initial Term Loan Commitments of such
Lender as of each day during such period, which Ticking Fee shall be earned as
it accrues and will be due and payable on the earlier of (x) termination or
expiration of the Initial Term Loan Commitments and (y) the Closing Date.


Section 2.04        Reduction, Increase and Extension of the
Commitments/Substitution of Lenders.


(a)                 Voluntary Commitment Reductions.  The Borrower shall have
the right, upon at least two Business Days’ notice to the Administrative Agent,
to terminate in whole or permanently reduce ratably in part the Commitments of
the Lenders, provided that (i) each partial reduction shall be in the aggregate
amount of US$10,000,000 or an integral multiple of US$1,000,000 in excess
thereof and (ii) any notice of termination may state that such notice is
conditioned upon the effectiveness of other credit facilities, the incurrence of
other Indebtedness or the issuance of equity interests of the Borrower or any
 
 
23

--------------------------------------------------------------------------------

 
 
of its Subsidiaries, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent) if such condition is not satisfied.


(b)               Extension of Termination Date.  Not later than the date 45
days prior to the applicable Termination Date then in effect, the Borrower may
deliver to the Administrative Agent a notice requesting that the Term Loans be
extended to such date as the Borrower may specify in such notice (the “Extended
Termination Date”), and the Administrative Agent shall promptly forward such
notice to the Lenders.  Within 10 days after its receipt of any such notice,
each Lender shall notify the Administrative Agent of its willingness or
unwillingness so to extend all of its Term Loans.  Any Lender which shall fail
so to notify the Administrative Agent within such period shall be deemed to have
declined to extend its Term Loans.  In the event that Lenders having Term Loans
equal to 35% or more of the aggregate Term Loans outstanding at such time shall
be willing to extend their respective Term Loans, the Administrative Agent shall
so notify the Borrower and each Lender and the applicableTermination Date for
each consenting Lender shall without further action be extended to the Extended
Termination Date.  In the event that any Lender shall be unwilling to extend its
Term Loans, the Term Loans of such Lender will not be extended and the
applicable Termination Date as to that Lender shall remain unchanged. The
scheduled amortization payments of principal of any extended Term Loans
occurring after the original applicable Termination Date shall be determined by
the Term Loan Lenders that have agreed to such extension and the Borrower.  The
Borrower may replace any Lender that has not agreed to extend its Term Loans (a
“Non-Extending Lender”) with an Assuming Lender pursuant to Section 2.04(c). 
Notwithstanding the terms of Section 10.01, the Borrower and the Administrative
Agent shall be entitled (with the consent of the extending Lenders, but without
the consent of any other Lenders) to enter into any amendments to this Agreement
that the Administrative Agent and the Borrower believe are necessary to
appropriately reflect any extension pursuant to this Section 2.04(b).


(c)                Optional Termination and Substitution of Non-Extending
Lenders.  The Borrower may, upon not less than two Business Days prior notice to
a Non-Extending Lender or Non-Extending Lenders arrange in respect of any such
Non-Extending Lender or Lenders for one or more banks or other financial
institutions (“Assuming Lender or Lenders”), which may include one or more of
the Lenders, but no Lender shall have any obligation, to assume in whole the
Term Loans of such Non-Extending Lender (any such Lender whose Term Loans are
assumed pursuant to this Section 2.04(c), a “Terminated Lender”), provided that
no such assumption shall be made unless, at such time, no event has occurred and
is continuing which constitutes an Event of Default.  With respect to any Term
Loans of the Terminated Lender, such assumption shall be effective on the last
day of the then current Interest Period relating to such Term Loans.  Such
assumption shall be effective on the date specified above, as the case may be,
provided, however, that each Assuming Lender shall have delivered to the other
Lenders, on or prior to such date, an agreement in form and substance
satisfactory to the Borrower and the Administrative Agent (an “Assumption
Agreement”) in substantially the form of Exhibit D hereto.  The term “Lender” as
used in this Agreement immediately following such assumption shall include an
Assuming Lender.  Notwithstanding the provisions of this Section 2.04(c),
termination or substitution shall not be effective unless the Assuming Lender
meets, at the time of substitution, the criteria set forth in this Agreement for
an “Eligible Assignee” and shall have received any consents required by Section
9.02 as if such Assuming Lender were acquiring its Advance by assignment in
accordance with Section 9.02.


Upon the assumption of a Terminated Lender’s Term Loans under this Section
2.04(c), the Borrower will pay or cause to be paid all principal of, and
interest accrued to the date of such payment on, Advances owing to such Lender
and pay any amounts payable pursuant to the provisions of Section 10.04 and any
other amounts payable to such Lender hereunder with respect to the Advances
which are assumed; and upon such payments, the obligations of such Lender
hereunder shall, by the provisions
 
 
24

--------------------------------------------------------------------------------

 
 
hereof, be released and discharged, and it shall be deemed to have relinquished
its rights under this Agreement (other than any rights under Section 10.06).


Section 2.05        Repayment.  (a)  [Reserved].


(b)                Initial Term Loans.  The Initial Term Loans shall be paid in
full, together with accrued interest thereon, on the applicable Termination
Date.


Section 2.06       Interest.  The Borrower shall pay interest on the unpaid
principal amount of each Term Loan owing by it to each Lender from the date of
such Term Loan until such principal amount shall be paid in full, at the
following rates per annum:


(a)                [Reserved].


(b)                Eurodollar Rate.  With respect to each Advance, a rate per
annum equal at all times during the Interest Period for such Term Loan to the
sum of the Eurodollar Rate for such Interest Period, plus the Applicable Margin,
payable in arrears on (A) if the Interest Period in respect of such Advance is
less than or equal to three months, the last day of such Interest Period, or (B)
if the Interest Period in respect of such Advance is greater than three months,
the last day of each three-month period (beginning the first day of such
Interest Period) occurring during that Interest Period, and also on the last day
of such Interest Period; provided that any amount of principal which is not paid
when due (whether at stated maturity, by acceleration or otherwise) shall bear
interest, from the date on which such amount is due until such amount is paid in
full, payable on demand, at a rate per annum equal at all times to 2.00% per
annum above the Eurodollar Rate for a one-month Interest Period in effect from
time to time plus the Applicable Margin.


Section 2.07       Additional Interest on Advances.  The Borrower shall pay to
the Administrative Agent for the account of each Lender additional interest on
the unpaid principal amount of each Advance of such Lender made to the Borrower,
from the date of such Term Loan until such principal amount is paid in full, at
an interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the Eurodollar Rate for the Interest Period for such Term Loan
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Term Loan.  Such additional interest shall be determined by such Lender and
notified to the Borrower and the Administrative Agent.  Each Lender notifying
the Borrower and the Administrative Agent of such additional interest shall
provide the Borrower (with a copy to the Administrative Agent), at the time of
such notification, with reasonable details, including the basis for the
calculation thereof, of such additional interest, provided that, in the absence
of manifest error, the amount of such additional interest so notified shall be
conclusive and binding upon the Borrower.


Section 2.08        Interest Rate Determination.  (a)  If the Eurodollar Rate
cannot be determined by reference to the Reuters Screen LIBOR01 Page or any
successor page (as provided in the definition of “Eurodollar Rate”) or by
reference to an Interpolated Rate, each Reference Bank agrees to furnish to the
Administrative Agent timely information for the purpose of determining each
Eurodollar Rate.  Subject to Section 2.02(a)(ii)(B), if any of the Reference
Banks shall not furnish such timely information to the Administrative Agent for
the purpose of determining any such interest rate, the Administrative Agent
shall determine such interest rate on the basis of timely information furnished
by the remaining Reference Bank.


(b)                The Administrative Agent shall give prompt notice to the
Borrower and the applicable Lenders of the applicable interest rate determined
by the Administrative Agent for purposes of
 
 
25

--------------------------------------------------------------------------------

 
 
Section 2.06(a) or (b), and the applicable rate, if any, furnished by each
Reference Bank for the purpose of determining the applicable interest rate.


Section 2.09        Prepayments.  (a)  The Borrower shall have the right to
prepay any principal amount of any Term Loans upon at least two Business Days’
notice to the Administrative Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given, the Borrower
shall prepay the outstanding principal amounts of the Term Loans comprising part
of the same Term Loan Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (i) each partial prepayment shall be in an aggregate
principal amount not less than the Borrowing Minimum or the Borrowing Multiple
in excess thereof and (ii) in the event of any such prepayment of an Advance,
the Borrower shall be obligated to reimburse the Lenders in respect thereof
pursuant to Section 10.04(b).


(b)                Each prepayment made pursuant to this Section 2.09 shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid.


Section 2.10        Increased Costs.


(a)                 Increased Costs Generally.  If any Change in Law shall:


(i)                 subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;


(ii)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirements reflected in the Eurodollar Rate
Reserve Percentage); or


(iii)               impose on any Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Advances made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Advance (or of maintaining its obligation to make any such
Advance), or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender or other Recipient, the
Borrower shall promptly pay to any such Lender or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.


(b)                Capital Requirements.  If any Lender determines that any
Change in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Advances
made by such Lender to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time upon written
request of such Lender the Borrower shall promptly pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
 
 
26

--------------------------------------------------------------------------------


 
(c)               Certificates for Reimbursement.  A certificate of a Lender or
such other Recipient setting forth the amount or amounts necessary to compensate
such Lender, such other Recipient or any of their respective holding companies,
as the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower, shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such other Recipient, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.


(d)                Delay in Requests.  Failure or delay on the part of any
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s, or such other Recipient’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate any Lender or any other Recipient pursuant to this Section for any
increased costs incurred or reductions suffered more than 270 days prior to the
date that such Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such other Recipient’s intention to claim compensation
therefor (except that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof).


Section 2.11       Payments and Computations.  (a)  The Borrower shall make each
payment required to be made by it hereunder and under the Notes, irrespective of
any right of counterclaim or set-off, not later than 1:00 P.M. (New York City
time) on the day when due to the Administrative Agent for the account of the
applicable Lender, in the Administrative Agent’s Account, in US Dollars in same
day funds.  The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or fees
ratably (other than amounts payable pursuant to Sections 2.07, 2.10, 2.14 or
10.04(b)) to the Lenders entitled thereto for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon its acceptance of an Assignment and Assumption and recording of
the information contained therein in the Register pursuant to Section 9.02, from
and after the effective date specified in each Assignment and Assumption, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.


(b)                All computations of fees (other than the Ticking Fee) shall
be made by the Administrative Agent on the basis of a year of 365 or 366 days,
as the case may be, and all computations of (i) interest with respect to the
Term Loans based on the Eurodollar Rate, (ii) the Ticking Fee and (iii) interest
pursuant to Section 2.07 shall be made by the Administrative Agent on the basis
of a year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, fee or commission is payable.  Each determination by the
Administrative Agent (or, in the case of Section 2.07, by a Lender) of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.


(c)                 Whenever any payment hereunder or under the Notes shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest and fees, as the case
may be; provided, however, if such extension would cause payment of interest on
or principal of Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.
 
 
27

--------------------------------------------------------------------------------


 
(d)                Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.


Section 2.12        Evidence of Indebtedness.  (a)  Each Lender shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Term Loan owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Term Loans.  The Borrower agrees that upon notice by any Lender to the
Borrower (with a copy of such notice to the Administrative Agent) to the effect
that a Note is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Term Loans owing
to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a Note, payable to such Lender and its registered
assigns, which Note shall be in a principal amount up to the outstanding Term
Loan of such Lender.


(b)                The Register maintained by the Administrative Agent pursuant
to Section 9.02 shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder and the Interest Period applicable
thereto, (ii) the terms of each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Administrative Agent from the Borrower
hereunder and each Lender’s share thereof.


(c)                 Entries made in good faith by the Administrative Agent in
the Register pursuant to subsection (b) above, and by each Lender in its account
or accounts pursuant to subsection (a) above, shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement, absent
manifest error; provided, however, that the failure of the Administrative Agent
or such Lender to make an entry, or any finding that an entry is incorrect, in
the Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement.


Section 2.13        Sharing of Payments, Etc.  If any Term Loan Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) on account of the Term Loans owing by the
Borrower to it (other than pursuant to Sections 2.04(b), 2.04(c), 2.07, 2.10,
2.14 or 2.17(b)) in excess of its ratable share of payments on account of the
Term Loans made to the Borrower obtained by all the Lenders, such Lender shall
notify the Administrative Agent of such fact and forthwith purchase (for cash at
face value) from the other Lenders such participations in the Term Loans made to
the Borrower owing to them as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them, provided, however, that
(i) if all or any portion of such excess payment is thereafter recovered from
such purchasing Term Loan Lender, such purchase from each Term Loan Lender shall
be rescinded and such Term Loan Lender shall repay to the purchasing Term Loan
Lender the purchase price to the extent of such recovery together with an amount
equal to such Term Loan Lender’s ratable share (according to the proportion of
(A) the amount of such
 
 
28

--------------------------------------------------------------------------------

 
 
Term Loan Lender’s required repayment to (B) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Term Loan Lender in respect of the total amount so recovered and (ii)
the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Term Loan
Lender as consideration for the assignment of or sale of a participation in any
of its Term Loans to any assignee or participant, other than to the Borrower or
any of its Subsidiaries (as to which the provisions of this paragraph shall
apply).  The Borrower agrees that any Term Loan Lender so purchasing a
participation from another Term Loan Lender pursuant to this Section 2.13 may,
to the fullest extent permitted by law, exercise all its rights of payment,
set-off and counterclaim with respect to such participation as fully as if such
Term Loan Lender were the direct creditor of the Borrower in the amount of such
participation.


Section 2.14        Taxes.


(a)                 [Reserved].


(b)                 Payments Free of Taxes.  Any and all payments by or on
account of any obligation of the Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)                Payment of Other Taxes by the Borrower.  The Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.


(d)                Indemnification by the Borrower.  The Borrower shall
indemnify each Recipient, within 30 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.


(e)                 Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.03 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were
 
 
29

--------------------------------------------------------------------------------

 
 
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).


(f)                  Evidence of Payments.  Within 30 days after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.14,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(g)                 Status of Lenders.


(i)                  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.14(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)                 Without limiting the generality of the foregoing:


(A)          Any Lender that is a US Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;


(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, United States federal
 
 
30

--------------------------------------------------------------------------------

 
 
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(2)            executed originals of IRS Form W-8ECI;


(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10-percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “US Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or


(4)            to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner;


(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and


(D)            if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. 
 
 
31

--------------------------------------------------------------------------------

 
 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)                Treatment of Certain Refunds.  If any party determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.14
(including by the payment of additional amounts pursuant to this Section 2.14),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


(i)                 Survival.  Each party’s obligations under this Section 2.14
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.


Section 2.15       Interest Elections.  (a)  Each Term Loan Borrowing shall be
comprised of Advances bearing interest as provided in Section 2.06(b), with each
such Term Loan Borrowing having an initial Interest Period as specified in the
applicable Notice of Borrowing.  Thereafter, the Borrower may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different Interest Periods with respect to different portions of the affected
Term Loan Borrowing, in which case each such Term Loan Borrowing shall be
allocated ratably among the Lenders having made the Advances comprising such
Term Loan Borrowing, and the Advances comprising each such portion shall be
considered a separate Term Loan Borrowing.


(b)                To make an election pursuant to this Section, the Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Notice of Borrowing would be required under Section 2.02 if the Borrower
were requesting a Term Loan Borrowing to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the
Borrower.


(c)                 Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:


(i)                  the Term Loan Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof
 
 
32

--------------------------------------------------------------------------------

 
 
to be allocated to each resulting Term Loan Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Term Loan Borrowing);


(ii)                 the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;


(iii)               [reserved]; and


(iv)               the Interest Period for each such Advance.


If any such Interest Election Request does not specify an Interest Period, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.


(d)                If the Borrower fails to deliver a timely Interest Election
Request with respect to a Term Loan Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Term Loan Borrowing is repaid as
provided herein, at the end of such Interest Period such Term Loan Borrowing
shall be continued with a one-month Interest Period.


(e)                 If, after the occurrence and during the continuance of any
Event of Default, the Majority Lenders so direct, each Advance shall be made, or
continued, as an Advance with an Interest Period of no more than one month.


Section 2.16        [Reserved].


Section 2.17        Mitigation Obligations; Replacement of Lenders.


(a)                 Designation of a Different Lending Office.  If any Lender
requests compensation under Section 2.10, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.10 or Section 2.14, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.


(b)                Replacement of Lenders.  If any Lender requests compensation
under Section 2.10, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, and, in each case, such Lender
has not designated a different lending office in accordance with Section
2.17(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.02), all of its interests, rights (other
than its existing rights to payments pursuant to Section 2.10 or Section 2.14)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if such Lender accepts such assignment); provided that:
 
 
33

--------------------------------------------------------------------------------

 
 
(i)                  the Borrower shall have paid to the Administrative Agent
the assignment fee (if any) specified in Section 9.02;


(ii)                such Lender shall have received payment of an amount equal
to the outstanding principal of its Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 2.02(a)(iii)) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);


(iii)               in the case of any such assignment resulting from a claim
for compensation under Section 2.10 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;


(iv)               such assignment does not conflict with applicable law; and


(v)                in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment required pursuant to
this Section 2.17(b) may be effected pursuant to an Assignment and Assumption
executed by the Borrower, the Administrative Agent and the assignee, and that
the Lender required to make such assignment need not be a party thereto in order
for such assignment to be effective.


Section 2.18        [Reserved].


Section 2.19        Defaulting Lenders.


(a)                 Defaulting Lender Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:


(i)                  Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Majority
Facility Lenders, Majority Lenders and Section 10.01.


(ii)                 Defaulting Lender Waterfall.  Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 10.05 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Advances under this Agreement; fourth, to
the payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction
 
 
34

--------------------------------------------------------------------------------

 
 
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 2.19(a)(ii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)               Certain Fees.


(A)           No Defaulting Lender shall be entitled to receive any ticking fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).


(B)            [Reserved].


(C)           With respect to any ticking fee not required to be paid to any
Defaulting Lender pursuant to clause (A) above, the Borrower shall not be
required to pay the amount of such fee.


(b)                Defaulting Lender Cure.  If the Borrower and the
Administrative Agent agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, such Lender will cease to be a Defaulting Lender; provided that
no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.


ARTICLE III

CONDITIONS OF LENDING


Section 3.01       Condition Precedent to the Effectiveness of Sections 2.01 and
2.02.  The effectiveness of Sections 2.01 and 2.02 is subject to the
satisfaction of the following additional conditions precedent:


(a)                 The Spinco Closing Date, and the funding of the Spinco
Loans, shall have occurred.


(b)                The Borrower shall have paid all accrued and previously
invoiced (at least two Business Days prior to the Closing Date) fees required
pursuant to the Fee Letter or this Agreement and all reasonable out-of-pocket
expenses of the Administrative Agent (including the accrued and previously
invoiced (at least two Business Days prior to the Closing Date) fees and
expenses of counsel to the Administrative Agent) required to be paid hereunder.
 
 
35

--------------------------------------------------------------------------------


 
(c)                 The Refinancing shall have occurred (or shall, concurrently
with the initial funding hereunder, occur).


(d)                The Internal Separation and the Merger shall have been
consummated, or will be consummated substantially concurrently with the initial
funding hereunder, in accordance with the Separation Agreement and the Merger
Agreement and no amendments, consents or waivers to or of the Separation
Documentation or the Merger Documentation, in each case as in effect as of March
26, 2015, that are materially adverse to the Lenders or the Arranger shall have
been made without the consent of the Arranger (such consent not to be
unreasonably withheld, delayed or conditioned) (it being understood that the
deemed waiver of the condition set forth in Section 8.03(d) of the Merger
Agreement in accordance with Section 7.08(e) of the Merger Agreement shall not
be materially adverse to the Lenders or the Arranger).


(e)                The Specified Merger Agreement Representations and the
Specified Representations shall be true and correct in all material respects
(or, in the case of the Specified Representations, in all respects if qualified
by materiality).


(f)                  Since December 31, 2014, there shall not have occurred any
Spinco Material Adverse Effect (as defined in the Merger Agreement).


(g)                The Administrative Agent shall have received (i) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower and its Subsidiaries for the three most
recently completed fiscal years ended at least 90 days prior to the Closing Date
and (ii) unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
each subsequent fiscal quarter (other than any fourth fiscal quarter) ended at
least 45 days before the Closing Date (and comparable periods for the prior
fiscal year); provided that the filing of the required financial statements on
Form 10-K and Form 10-Q within such time periods by the Borrower will satisfy
the requirements of this Section 3.01(g). The Administrative Agent hereby
acknowledges that, as of the date hereof, it has received financial statements
in respect of the foregoing clause (i) for the fiscal years 2012, 2013 and 2014.


(h)                The Administrative Agent shall have received (i) audited
combined balance sheets and related statements of income, stockholders’ equity
and cash flows of the Business for the three most recently completed fiscal
years ended at least 90 days prior to the Closing Date and (ii) unaudited
combined balance sheets and related statements of income, stockholders’ equity
and cash flows of the Business for either (x) each subsequent fiscal quarter
(other than any fourth fiscal quarter) ended at least 45 days before the Closing
Date (and comparable periods for the prior fiscal year) or (y) the portion of
any subsequent fiscal year commencing on the first day of such fiscal year and
ending on the last day of the most recently ended fiscal quarter for such fiscal
year (other than any fourth fiscal quarter) that ends at least 45 days before
the Closing Date (and a comparable period for the prior fiscal year). The
Administrative Agent hereby acknowledges that, as of the date hereof, it has
received financial statements in respect of the foregoing clause (i) for the
fiscal years 2012, 2013 and 2014 and in respect of the foregoing clause (ii) for
the fiscal quarter ended on March 31, 2015.


(i)                  The Administrative Agent shall have received a pro forma
consolidated balance sheet and related pro forma consolidated statement of
income of the Borrower and its Subsidiaries as of and for the 12-month period
ending on the last day of the most recently completed four-fiscal quarter period
for which financial statements were delivered under Section 3.01(g) (the “Pro
Forma Financial Statements”), prepared after giving effect to the Transactions
and the other transactions contemplated hereby to be consummated on the Closing
Date as if the Transactions and such other transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case
 
 
36

--------------------------------------------------------------------------------

 
 
of such income statements), which need not be prepared in compliance with
Regulation S-X of the Securities Act of 1933, as amended, or include adjustments
for purchase accounting (including adjustments of the type contemplated by
Financial Accounting Standards Board Accounting Standards Codification 805,
Business Combinations (formerly SFAS 141R)).


(j)                  The Administrative Agent shall have received an Officer’s
Certificate (x)(i) certifying that the resolutions of the Board of Directors (or
an authorized committee thereof) of the Borrower approving the Loan Documents
have not in any way been amended, modified, revoked or rescinded and have been
in full force and effect since their adoption to and including the date hereof
and are now in full force and effect or (ii) if such resolutions have been
amended or modified, attaching such amended or modified resolutions and (y)
attaching a short form good standing certificate for the Borrower from its
jurisdiction of organization;


(k)                The Administrative Agent shall have received a certificate
from the chief financial officer of the Borrower in substantially the form of
Exhibit F hereto confirming the solvency of the Borrower and its Subsidiaries on
a consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby to be consummated on the Closing Date.


(l)                  The Administrative Agent shall have received, at least
three Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act, in
each case requested in writing by the Lenders (through the Administrative Agent)
at least 10 Business Days prior to the Closing Date.


(m)              The Administrative Agent shall have received copies of any IRS
letter ruling and the legal opinion delivered to TDCC, Spinco and/or the
Borrower (in each case, to the extent received by the Borrower) regarding the
tax-free nature of certain components of the Transactions (provided that the
Administrative Agent and the Lenders shall not be required to be addressees or
beneficiaries of the legal opinion).


Section 3.02        [Reserved].


Section 3.03        [Reserved].


Section 3.04       Determinations Under Section 3.01.  For purposes of
determining compliance with the conditions specified in Section 3.01 or 3.05,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by
this Agreement shall have received notice from such Lender prior to the date
that the Borrower, by notice to the Lenders, designates as the proposed
Effective Date or the effective date of Sections 2.01 and 2.02, specifying its
objection thereto.  The Administrative Agent shall promptly notify the Lenders
of the occurrence of the Effective Date and of the effective date of Sections
2.01 and 2.02.


Section 3.05       Conditions Precedent to Effectiveness.  The effectiveness of
this Agreement (other than Sections 2.01 and 2.02) is subject to the execution
and delivery of counterparts of this Agreement by the Borrower, the
Administrative Agent and the Lenders and the receipt by the Administrative Agent
of the following, each dated the Effective Date, in form and substance
satisfactory to the Administrative Agent:
 
 
37

--------------------------------------------------------------------------------


 
(a)                 an Officer’s Certificate attaching (x) copies of the
resolutions of the Board of Directors (or an authorized committee thereof) of
the Borrower approving the Loan Documents, (y) all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
the Loan Documents and (z) a long form good standing certificate for the
Borrower from its jurisdiction of organization;


(b)                an Officer’s Certificate certifying the names and true
signatures of the officers of the Borrower authorized to sign the Loan Documents
and the other documents to be delivered hereunder;


(c)                a favorable opinion of a senior counsel of the Borrower, in
form and substance reasonably acceptable to the Administrative Agent; and


(d)                a favorable opinion of a special New York counsel of the
Borrower, in form and substance reasonably acceptable to the Administrative
Agent.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES


Section 4.01        Representations and Warranties of the Borrower.  As of each
date provided for in Article III, the Borrower represents and warrants as
follows:


(a)                Each Loan Party is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation indicated at the beginning of this Agreement, has all requisite
corporate power and authority to conduct its business, to own its properties and
assets as it is now conducted and as proposed to be conducted and is qualified
or licensed to do business as a foreign corporation in good standing in all
jurisdictions in which the conduct of its business requires it to so qualify or
be licensed except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to materially and adversely affect the ability
of such Loan Party to perform its obligations under any Loan Document.


(b)                The execution, delivery and performance by each Loan Party of
the Loan Documents to which it is a party, including the Borrower’s use of the
proceeds hereof, are (i) within such Loan Party’s corporate powers, have been
duly authorized by all necessary corporate action, and (ii) do not (x)
contravene such Loan Party’s charter, articles or by-laws or (y) contravene law
(including Regulations T, U and X issued by the Board of Governors of the
Federal Reserve Board) or any material contractual restriction binding on or
affecting such Loan Party or (z) result in or require the creation or imposition
of any Lien upon or with respect to any of the properties of the Borrower or any
of its Subsidiaries.


(c)                No authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body is
required for the consummation of the Acquisition or due execution, delivery and
performance by the Loan Parties of any Loan Documents, except (i) for
authorization, approvals, notices or filings that have been obtained or made and
are in full force and effect or (ii) where the failure to obtain such
authorization or approval or give such notice or make such filing would not
reasonably be expected to have a material adverse effect on the business,
financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole.


(d)                This Agreement is, and each of other Loan Documents to which
it is a party, when delivered hereunder will be, the legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with their respective terms.
 
 
38

--------------------------------------------------------------------------------


 
(e)                (i)  The consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2014, and the related consolidated statements of
income, stockholders’ equity and cash flows of the Borrower and its Subsidiaries
for the fiscal year then ended, accompanied by an opinion of KPMG LLP,
independent public accountants, fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as at such date and the
consolidated results of the operations of the Borrower and its Subsidiaries for
the period ended on such date, all in accordance with GAAP.  Each consolidated
balance sheet of the Borrower and its Subsidiaries delivered pursuant to Section
3.01(g)(ii), and the related consolidated statements of income, stockholders’
and cash flows of the Borrower and its Subsidiaries, fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as at the
date applicable thereto and the consolidated results of the operations of the
Borrower and its Subsidiaries for the period applicable thereto, all in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes.


(ii)                 The consolidated balance sheet of DCP as at December 31,
2014, and the related consolidated statements of income, stockholders’ equity
and cash flows of DCP for the fiscal year then ended, accompanied by an opinion
of Deloitte & Touche LLP, independent public accountants, fairly present the
consolidated financial condition of DCP as at such date and the consolidated
results of the operations of DCP for the period ended on such date, all in
accordance with GAAP.  Each consolidated balance sheet of the Business delivered
pursuant to Section 3.01(h)(ii), and the related consolidated statements of
income, stockholders’ equity and cash flows of the Business, fairly present the
consolidated financial condition of the Business as at the date applicable
thereto and the consolidated results of the operations of the Business for the
period applicable thereto, all in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes.


(iii)               The Pro Forma Financial Statements have been prepared giving
effect to the Transaction and the other transactions contemplated hereby to be
consummated on the Closing Date as if the Transactions and such other
transactions had occurred as of such date (in the case of the balance sheet) or
at the beginning of such period (in the case of the income statements). The Pro
Forma Financial Statements have been prepared in good faith and upon assumptions
that are believed by the Borrower to be reasonable at the time made.


(iv)              Except as publicly disclosed prior to the Effective Date,
since December 31, 2014, there has been no material adverse change in the
business, financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole.


(f)                 There are no actions, suits or proceedings pending or, to
the knowledge of the Borrower, threatened, against the Borrower or any
Subsidiary the reasonably anticipated outcome of which (i) would materially and
adversely affect the ability of any Loan Party to perform its obligations under
the Loan Documents or (ii) purport to affect the legality, validity or
enforceability of any Loan Document.


(g)                The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Advance will be used to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock,
except in compliance with Regulations T, U and X issued by the Board of
Governors of the Federal Reserve Board.


(h)                Neither the Borrower nor any Subsidiary is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940.
 
 
39

--------------------------------------------------------------------------------


 
(i)                  The Borrower and each Subsidiary have filed all material
Tax returns (federal, state, provincial and local) required to be filed and paid
all taxes shown thereon to be due, including interest and penalties, or provided
adequate reserves for payment thereof.


(j)                  In the ordinary course of its business, the Borrower
conducts an ongoing review of the effect of Environmental Laws on the operations
and properties of the Borrower, in the course of which it identifies and
evaluates associated liabilities and costs (including any capital or operating
expenditures required for clean-up or closure of properties presently or
previously owned, any liabilities in connection with off-site disposal of
Hazardous Substances and any capital or operating expenditures) required to
achieve or maintain compliance with Environmental Laws.  On the basis of this
review, the Borrower has reasonably concluded that, except with respect to any
matter disclosed in Items 1 or 3 in the Borrower’s 2014 Form 10-K or in the
Commitments and Contingencies Note to the consolidated financial statements
incorporated therein, such associated liabilities and costs are unlikely to
cause a material adverse change in the business, financial condition or results
of operations of the Borrower and its Subsidiaries, taken as a whole, from that
shown on the consolidated financial statements as at, and for the fiscal year
ended, December 31, 2014, provided that the inclusion of such exception does not
indicate that any such matter will cause such a material adverse change.


(k)                 (i) Neither the Borrower nor any Subsidiary nor, to the
knowledge of the Borrower, any director, officer, employee, agent, or Affiliate
of the Borrower or any of its Subsidiaries, (x) is currently the subject of any
economic or financial sanctions or trade embargoes imposed, administered or
enforced by the U.S. government (including those administered by the Office of
Foreign Assets Control of the U.S. Treasury Department or the U.S. Department of
State), the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority (collectively, “Sanctions”), (y)
is located, operating, organized or residing in any country or territory that is
the subject or target of Sanctions (as of the Effective Date, the Crimea region
of Ukraine, Cuba, Iran, North Korea, Sudan and Syria) (any such country or
territory, a “Designated Jurisdiction”) or (z) is owned or controlled by any
Person or Persons that is described in the foregoing clauses (x) or (y).  
 
(ii)                 No borrowing under this Agreement, nor the proceeds from
any borrowing under this Agreement, will be used by the Borrower directly or, to
the knowledge of the Borrower, indirectly, to lend, contribute, provide or will
otherwise be made available (x) to fund any activity or business in any
Designated Jurisdiction, (y) to the knowledge of the Borrower, to fund any
activity or business of any Person who is the subject of any Sanctions or (z) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.


(l)                  The Borrower and its Subsidiaries are in compliance, in all
material respects, with (a) all of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any enabling legislation or executive order relating thereto and (b) the
Act.


(m)               Neither the Borrower nor any Subsidiary will use the proceeds
from any borrowing under this Agreement (i) to make an unlawful offer, promise
or payment to a foreign public official or (ii) in any manner that would cause
the Borrower or any Subsidiary to violate the Foreign Corrupt Practices Act, 15
U.S.C. §§ 78dd-1, et seq. in all material respects.


(n)                After giving effect to the consummation of the Transactions
(including the execution and delivery of this Agreement, the making of the
Advances and the use of proceeds of such Advances on the Closing Date), the
Borrower and its Subsidiaries on a consolidated basis are Solvent.
 
 
40

--------------------------------------------------------------------------------


 
ARTICLE V

COVENANTS OF THE BORROWER


Section 5.01       Affirmative Covenants.  From and after the Closing Date, so
long as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, the Borrower will, unless the Majority Lenders shall otherwise
consent in writing:


(a)                Compliance with Laws, Etc.  Comply, and cause each Subsidiary
to comply, with all applicable laws, rules, regulations and orders (such
compliance to include paying before the same become delinquent all Taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent contested in good faith) the failure to comply with which would
have a material adverse effect on the business, financial condition or results
of operations of the Borrower and its Subsidiaries taken as a whole.


(b)                Consolidated Leverage Ratio.  Maintain a Consolidated
Leverage Ratio as of the last day of (i) each of the first six Reference Periods
ending after the Closing Date (commencing with the Reference Period that
includes the first full fiscal quarter ending after the Closing Date) of not
more than 4.50:1.0, (ii) the next two following Reference Periods of not more
than 4.25:1.0, (iii) the next two following Reference Periods of not more than
4:00:1.0 and (iv) each Reference Period thereafter of not more than 3.75:1.00.


(c)                Consolidated Interest Coverage Ratio.  Maintain a
Consolidated Interest Coverage Ratio for each Reference Period (commencing with
the Reference Period that includes the first full fiscal quarter ending after
the Closing Date) of not less than 3.50:1.0; provided that for purposes of the
foregoing calculation, Consolidated Interest Expense for the Reference Period
ended (i) as of the last day of the first full fiscal quarter ending after the
Closing Date shall be Consolidated Interest Expense for such first full fiscal
quarter ending after the Closing Date multiplied by four, (ii) as of the last
day of the second full fiscal quarter ending after the Closing Date shall be
Consolidated Interest Expense for the first two full fiscal quarters ending
after the Closing Date multiplied by two and (iii) as of the last day of the
third full fiscal quarter ending after the Closing Date shall be Consolidated
Interest Expense for the first three full fiscal quarters ending after the
Closing Date multiplied by 4/3.


(d)                Preservation of Corporate Existence, Etc.  Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
corporate existence, and the rights (charter and statutory) and franchises
material to the business of the Borrower and its Subsidiaries, taken as a whole;
provided, however, that (i) the Borrower and its Subsidiaries may consummate any
merger or consolidation permitted under Section 5.02(c), (ii) neither the
Borrower nor any of its Subsidiaries shall be required to preserve any such
right or franchise if the Borrower or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower or such Subsidiary, as the case may be, and that the loss thereof
is not disadvantageous in any material respect to the Borrower, such Subsidiary
or the Lenders and (iii) no Subsidiary shall be required to preserve its
corporate existence if the Borrower has determined to liquidate or dissolve such
Subsidiary and such liquidation or dissolution will not violate any other
provision of this Agreement.

(e)                Keeping of Books.  Keep, and cause each of its Subsidiaries
to keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in a manner which will permit the preparation
of consolidated financial statements in accordance with GAAP.
 
 
41

--------------------------------------------------------------------------------


 
(f)                 Maintenance of Properties, Etc.  Maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
that are material to the conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, in good working order and condition, ordinary
wear and tear excepted.
 
(g)               Insurance.  Maintain, and cause each Subsidiary to maintain,
insurance with reputable insurance companies or associations in such amount and
covering such risks as the Borrower, in its good faith business judgment,
believes necessary.


(h)                 ERISA.  Ensure that the Borrower and each ERISA Affiliate
will meet its minimum funding requirements and all of its other obligations
under ERISA with respect to all of its Plans and satisfy all of its obligations
to Multiemployer Plans, including any Withdrawal Liability, except, in each
case, where the failure to do so would not have a material adverse effect on the
business, financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole.


(i)                   Reporting Requirements.  Furnish to each Lender:


(i)                  as soon as available and in any event within 60 days after
the end of each of the first three quarters of each year, balance sheets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of such
quarter and statements of income and retained earnings and cash flow of the
Borrower and the Subsidiaries, on a consolidated basis, for the period
commencing at the end of the previous year and ending with the end of such
quarter, certified by the chief financial officer of the Borrower, subject to
audit and year-end adjustments;


(ii)                 as soon as available and in any event within 120 days after
the end of each year, a copy of the balance sheets of the Borrower and the
Subsidiaries, on a consolidated basis, as of the end of such year and the
statements of income and retained earnings and cash flow of the Borrower and the
Subsidiaries, on a consolidated basis, for such year, certified by Deloitte &
Touche LLP, KPMG LLP or another independent nationally recognized firm of public
accountants;


(iii)               as soon as possible and in any event within 10 days after an
officer of the Borrower becomes aware of the occurrence of each Event of Default
(and each event which, with the giving of notice or lapse of time, or both,
would constitute an Event of Default), an Officer’s Certificate setting forth
details of such Event of Default or event and the action which the Borrower has
taken and proposes to take with respect thereto;


(iv)              contemporaneously with each delivery of the statements
referred to in clauses (i) and (ii) above, (A) either an Officer’s Certificate
stating that no Event of Default (other than by reason of non-compliance with
the covenants referred to in Sections 5.01(b) and (c)) and no event which, with
the giving of notice or lapse of time, or both, would constitute an Event of
Default (other than by reason of non-compliance with the covenants referred to
in Sections 5.01(b) and (c)) occurred during such quarter or, if applicable, an
Officer’s Certificate pursuant to clause (iii) above, (B) an Officer’s
Certificate stating that, as of the last day of the preceding quarter, and to
the best of his or her knowledge, at all times during the preceding quarter, the
Borrower was in compliance with the covenants referred to in Sections 5.01(b)
and (c) and providing reasonable details of the calculations evidencing the
Borrower’s compliance with such covenants and (C) reasonable details of each
material change in GAAP from those applied in preparing the statements referred
to in Section 4.01(e)(i) insofar as such changes are applicable to the
statements referred to in clauses (i) and (ii) above;
 
 
42

--------------------------------------------------------------------------------


 
(v)                promptly after the sending or filing thereof, copies of all
reports which the Borrower sends to any of its shareholders, and copies of all
reports and registration statements which the Borrower or any Subsidiary files
with the SEC or any national securities exchange (other than those pertaining to
employee benefit plans); and


(vi)              such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any Subsidiary as any Lender through
the Administrative Agent may from time to time reasonably request.


Reports and financial statements required to be delivered by the Borrower
pursuant to paragraphs (i), (ii) and (v) of this Section 5.01(i) shall be deemed
to have been delivered on the date on which such reports containing such
financial statements are posted on the SEC’s website at www.sec.gov; provided
that the Borrower shall deliver paper copies of the reports and financial
statements referred to in paragraphs (i), (ii) and (v) of this Section 5.01(i)
to the Administrative Agent or any Lender who requests it to deliver such paper
copies until written notice to cease delivering paper copies is given by the
Administrative Agent or such Lender.


(j)                   Use of Proceeds.  Ensure that the proceeds of the Term
Loans are used solely to consummate the Refinancing, to pay costs and expenses
in connection with the Transactions and for general corporate purposes.


(k)                 Guarantors. (i) Substantially simultaneously with the
Closing Date, the Borrower shall cause Spinco to execute and deliver a Guaranty
Joinder and satisfy the conditions precedent thereof.


(ii)                Substantially simultaneously with any Domestic Subsidiary of
the Borrower Guaranteeing the obligations of the Borrower under the Pro Rata
Facilities Credit Agreement, the Borrower shall cause such Domestic Subsidiary
to execute and deliver a Guaranty Joinder and satisfy the conditions precedent
thereof.


Section 5.02        Negative Covenants.  From and after the Closing Date, so
long as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, the Borrower will not, without the written consent of the Majority
Lenders:


(a)                 Liens.  Create, assume or suffer to exist or permit any
Subsidiary of the Borrower to create, assume or suffer to exist any Lien upon
any of its property or assets, whether now owned or hereafter acquired, except:


(i)                   Permitted Encumbrances;


(ii)                other Liens incidental to the conduct of its business or the
ownership of its property and assets which were not incurred to secure
Indebtedness, and which do not in the aggregate materially detract from the
value of its property or assets or materially impair the use thereof in the
operation of its business;


(iii)               Liens on property or assets of (w) a Domestic Subsidiary
(other than a Guarantor) to secure obligations of such Subsidiary to the
Borrower or another Domestic Subsidiary, (x) a Guarantor to secure obligations
of such Guarantor to the Borrower or another Guarantor and (y) a Foreign
Subsidiary to secure obligations of such Subsidiary to the Borrower or any other
Subsidiary;
 
 
43

--------------------------------------------------------------------------------


 
(iv)               any Lien on property of any Foreign Subsidiary to secure
Indebtedness of such Subsidiary, provided that, immediately after giving effect
thereto and to the concurrent repayment of any other Indebtedness, the aggregate
principal amount of outstanding Indebtedness secured by Liens permitted by this
clause (iv) or by clause (vi) or (ix) of this Section does not exceed 10% of
Consolidated Net Tangible Assets;


(v)                 Liens incurred in connection with any Tax-Exempt Financing
which do not in the aggregate materially detract from the value of the property
or assets affected thereby or materially impair the use of such property or
assets in the operation of its business;


(vi)               Liens on property or assets granted in connection with
applications for or reimbursement obligations with respect to letters of credit
issued at the request of the Borrower or a Subsidiary by a banking institution
to secure the performance of obligations of the Borrower or a Subsidiary
relating to such letters of credit, to the extent such banking institution
requested the granting to it of such Lien as a condition for its issuance of the
letter of credit; provided that, immediately after giving effect thereto and to
the concurrent repayment of any other Indebtedness, the aggregate principal
amount of outstanding Indebtedness secured by Liens permitted by this clause
(vi) or by clause (iv) or (ix) of this Section does not exceed 10% of
Consolidated Net Tangible Assets;


(vii)             any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the Effective
Date prior to the time such Person becomes a Subsidiary; provided that (A) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Subsidiary, as the case may be, (B) such Lien shall
not apply to any other property or assets of the Borrower or any Subsidiary and
(C) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;


(viii)            Liens on fixed or capital assets acquired, constructed or
improved by the Borrower or any Subsidiary; provided that (A) with respect to
Liens securing Indebtedness of any Domestic Subsidiary, such Liens secure
Indebtedness permitted by clauses (iii) or (iv) of Section 5.02(b), (B) such
Liens and the Indebtedness secured thereby are incurred prior to or within 90
days after acquisition or the completion of such construction or improvement,
(C) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such fixed or capital assets and (D) such
Liens shall not apply to any other property or assets of the Borrower or any
Subsidiary;


(ix)                Liens on assets securing other obligations of the Borrower
and its Subsidiaries not expressly permitted by clauses (i) through (viii)
above; provided that, immediately after giving effect thereto and to the
concurrent repayment of any other secured obligations, the aggregate principal
amount of outstanding obligations secured by Liens permitted by this clause (ix)
or by clause (iv) or (vi) of this Section does not exceed 10% of Consolidated
Net Tangible Assets;


(x)                 Liens on Margin Stock, if and to the extent the value of all
Margin Stock of the Borrower and its Subsidiaries exceeds 25% of the value of
the total assets subject to this Section 5.02(a) (it being understood that
Margin Stock not in excess of 25% of the value of such assets will be subject to
the restrictions of this Section 5.02(a));
 
 
44

--------------------------------------------------------------------------------

 
 
(xi)                [reserved];


(xii)              Liens on the assets of any Subsidiary incurred during the
period after the Effective Date and prior to the Closing Date; provided that (A)
such Liens were incurred in the ordinary course of business, (B) such Liens were
not incurred in contemplation of the Merger and (C) the aggregate principal
amount of outstanding obligations secured by Liens permitted by this clause
(xii) does not exceed $10,000,000; and


(xiii)             Liens on Receivables Related Assets of a Receivables
Subsidiary pursuant to a Permitted Receivables Facility.


(b)                Domestic Subsidiary Indebtedness.  Permit any Domestic
Subsidiary (other than any Guarantor) to create, incur, assume or permit to
exist any Indebtedness, except:


(i)                   Indebtedness of any Domestic Subsidiary to the Borrower or
any other Domestic Subsidiary;


(ii)                 Indebtedness of any Domestic Subsidiary outstanding on the
Effective Date (other than (x) Indebtedness outstanding under the Existing
Credit Agreement and (y) Indebtedness outstanding under the JV Credit
Agreement);


(iii)               Indebtedness incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement;


(iv)               Indebtedness of any Person that becomes a Domestic Subsidiary
after the Effective Date (other than (x) Indebtedness outstanding under the
Existing Credit Agreement and (y) Indebtedness outstanding under the JV Credit
Agreement); provided that such Indebtedness exists at the time such Person
becomes a Domestic Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Domestic Subsidiary;


(v)                 [reserved];


(vi)               Indebtedness of any Receivables Subsidiaries in respect of
any Permitted Receivables Facilities in an aggregate principal amount not
exceeding US$500,000,000 at any time outstanding; and


(vii)             other Indebtedness in an aggregate principal amount not
exceeding US$40,000,000 at any time outstanding.


(c)                 Mergers, Etc.  (i) Merge or consolidate with or into any
other Person (other than a Subsidiary) or (ii) convey, transfer, lease or
otherwise dispose of, or permit a Subsidiary to convey, transfer, lease, or
otherwise dispose of (whether in one transaction or in a series of related
transactions), all or substantially all of the property or assets of the
Borrower and its Subsidiaries taken as a whole (whether now owned or hereafter
acquired), directly or indirectly, to any Person, including through a merger or
consolidation of a Subsidiary with an unaffiliated party, unless (A) in each
case of (i) or (ii), after giving effect to such proposed transaction, no Event
of Default or event which with the giving of
 
 
45

--------------------------------------------------------------------------------

 
 
notice or lapse of time, or both, would constitute an Event of Default would
exist and (B) in the case of clause (i), the surviving corporation is the
Borrower, provided that to the extent that the value of all Margin Stock owned
by the Borrower and its Subsidiaries taken as a whole exceeds 25% of the value
of the total assets of the Borrower and its Subsidiaries subject to this Section
5.02(c), nothing in this Section 5.02(c) shall prohibit the sale of such Margin
Stock (it being understood that Margin Stock not in excess of 25% of the value
of such assets will be subject to the restrictions of this Section 5.02(c)).


(d)                Change in Nature of Business.  Engage, or permit any of its
Subsidiaries to engage, to any material extent, in any business other than the
businesses of the type conducted by the Borrower and its Subsidiaries on the
Effective Date (assuming the Transactions were consummated on the Effective
Date) and businesses reasonably related thereto.


(e)                ERISA.  Create, assume or suffer to exist or permit any ERISA
Affiliate to create, assume or suffer to exist (i) any Insufficiency of any Plan
with respect to which an ERISA Event has occurred (or, in the case of a Plan
with respect to which an ERISA Event described in clauses (iii) through (v) of
the definition of ERISA Event shall have occurred and then exist, the liability
of the Borrower and the ERISA Affiliates related thereto), or (ii) any
Withdrawal Liability under any Multiemployer Plan, in each case, if the sum of
(A) any such Insufficiency or Withdrawal Liability, as applicable, (B) the
Insufficiency of any and all other Plans with respect to which an ERISA Event
shall have occurred and then exist (or, in the case of a Plan with respect to
which an ERISA Event described in clauses (iii) through (v) of the definition of
ERISA Event shall have occurred and then exist, the liability of the Borrower
and the ERISA Affiliates related thereto), (C) amounts then required to be paid
to any and all other Multiemployer Plans by the Borrower or the ERISA Affiliates
as Withdrawal Liability and (D) the aggregate principal amount of all
Indebtedness of the Borrower and all the Subsidiaries secured by Liens permitted
by clauses (iv), (vi), (vii), (viii) and (ix) of Section 5.02(a), shall exceed
10% of Consolidated Net Tangible Assets.


(f)                  Use of Proceeds.  Request any Advance, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Advance (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding or financing any activities, business or transaction of or with any
Sanctioned Person, or in any Designated Jurisdiction, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state or (c) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.


ARTICLE VI

EVENTS OF DEFAULT


Section 6.01        Events of Default.  If any of the following events (“Events
of Default”) shall occur and be continuing after the Closing Date:


(a)                The Borrower shall fail to pay (i) any principal of any
Advance made to the Borrower when the same becomes due and payable or (ii) any
interest on any Advance made to the Borrower or any fees or other amounts
payable under this Agreement within five days of the same becoming due and
payable; or
 
 
46

--------------------------------------------------------------------------------


 
(b)                Any representation or warranty made by any Loan Party herein
or by any Loan Party (or any of its officers) in connection with this Agreement
shall prove to have been incorrect in any material respect when made; or


(c)                Any Loan Party shall fail to perform or observe (i) any term,
covenant or agreement contained in Section 5.01(b), (c) or (i)(iii) or Section
5.02, or (ii) any term, covenant or agreement contained in any Loan Document
(other than as referred to in subsection (a) or clause (i) above) on its part to
be performed or observed if, in the case of this clause (ii), such failure shall
remain unremedied for 30 days after written notice thereof shall have been given
to the Borrower by the Administrative Agent or any Lender; or


(d)                The Borrower or any Subsidiary shall fail to pay any
installment of principal of or any premium or interest on any Indebtedness,
which is outstanding in a principal amount of at least US$50,000,000 in the
aggregate (but excluding Indebtedness outstanding hereunder) of the Borrower or
such Subsidiary (as the case may be), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness,
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness, or any Indebtedness of the
Borrower or any Subsidiary which is outstanding in an aggregate principal amount
of at least US$50,000,000 shall, for any reason, be accelerated (it being
understood that a mandatory prepayment on the sale of any asset shall be deemed
not to be an acceleration of the Indebtedness secured by such asset); or


(e)                Any Loan Party or any Significant Subsidiary or any two or
more Subsidiaries which (when taken together) would have aggregate total assets
constituting those of a Significant Subsidiary shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against such Loan Party
or any such Subsidiary seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Debtor Relief
Law, and, in the case of any such proceeding instituted against a Loan Party or
such Subsidiary (but not instituted by it), either such proceeding shall not be
dismissed or stayed for 60 days or any of the actions sought in such proceeding
(including the entry of an order for relief against it or the appointment of a
trustee, custodian or other similar official for it or any substantial part of
its property) shall occur; or a Loan Party or any such Subsidiary shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or


(f)                  Any judgment or order for the payment of money in excess of
US$50,000,000 shall be rendered against the Borrower or any Subsidiary and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order and, within 60 days of the commencement of such
proceedings, such judgment shall not have been satisfied or (subject to clause
(ii) below) shall have been stayed or (ii) there shall be any period of 60
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or


(g)                The Borrower or any of its ERISA Affiliates shall incur
liability in excess of US$50,000,000 in the aggregate as a result of one or more
of the following: (i) the occurrence of any ERISA Event with respect to a Plan;
(ii) the partial or complete withdrawal of the Borrower or any of its
 
 
47

--------------------------------------------------------------------------------

 
 
ERISA Affiliates from a Multiemployer Plan; or (iii) the insolvency or
termination of a Multiemployer Plan; or


(h)                Article VII hereof shall for any reason cease to be valid and
binding on or enforceable against any Guarantor, or any Loan Party shall so
state in writing;


then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent of the Majority Lenders, by notice to the Borrower
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent of the Majority Lenders, by notice to the Borrower, declare
the Notes, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Notes, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an Event of Default resulting from the actual or deemed entry of an
order for relief with respect to the Borrower under the Federal Bankruptcy Code,
(A) the obligation of each Lender to make Advances shall automatically be
terminated and (B) the Notes, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.


Section 6.02        [Reserved].


Section 6.03        Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the applicable Loan Party)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:


(a)                 to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Advances and all other
obligations in respect of this Agreement and the Notes that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders and the Administrative Agent under Sections
2.03, 10.04 and 10.06) allowed in such judicial proceeding; and


(b)                to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03, 10.04 and 10.06.
 
 
48

--------------------------------------------------------------------------------


 
ARTICLE VII

GUARANTY


Section 7.01        Guaranty.  Each Guarantor hereby absolutely, unconditionally
and irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of the Borrower now or hereafter existing under or
in respect of this Agreement and the Notes (including any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”).  Each Guarantor agrees that its Guaranty constitutes a guarantee
of payment and not merely of collection. Without limiting the generality of the
foregoing, the liability of each Guarantor shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by the Borrower
to the Administrative Agent or any Lender under or in respect of this Agreement
and the Notes but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
the Borrower.


Section 7.02       Guaranty Absolute.  Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the Notes, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any Lender with respect thereto.  The
obligations of each Guarantor under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other obligations of the
Borrower under or in respect of this Agreement and the Notes, and a separate
action or actions may be brought and prosecuted against any Guarantor to enforce
this Guaranty, irrespective of whether any action is brought against the
Borrower or whether the Borrower is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:
 
(a)                 any lack of validity or enforceability of this Agreement,
any Note or any agreement or instrument relating thereto;


(b)                any change in the time, manner or place of payment of, or in
any other term of, all or any of the Guaranteed Obligations or any other
obligations of the Borrower under or in respect of this Agreement and the Notes,
or any other amendment or waiver of or any consent to departure from this
Agreement or any Note, including any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower or any of its
Subsidiaries or otherwise;


(c)                 any taking, exchange, release or non-perfection of any
collateral, or any taking, release or amendment or waiver of, or consent to
departure from, any other guaranty, for all or any of the Guaranteed
Obligations;


(d)                any manner of application of any collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any collateral for all or any of the Guaranteed Obligations
or any other obligations of the Borrower under this Agreement and the Notes or
any other assets of the Borrower or any of its Subsidiaries;


(e)                 any change, restructuring or termination of the corporate
structure or existence of the Borrower or any of its Subsidiaries;
 
 
49

--------------------------------------------------------------------------------


 
(f)                 any failure of the Administrative Agent or any Lender to
disclose to any Guarantor any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower now or hereafter known to the Administrative Agent or such Lender
(each Guarantor waiving any duty on the part of the Administrative Agent and the
Lenders to disclose such information);


(g)                the failure of any other Person to execute or deliver this
Guaranty or any other guaranty or agreement or the release or reduction of
liability of any Guarantor or other guarantor or surety with respect to the
Guaranteed Obligations; or


(h)                any other circumstance (including any statute of limitations)
or any existence of or reliance on any representation by the Administrative
Agent or any Lender that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any other guarantor or surety.


This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender or any
other Person upon the insolvency, bankruptcy or reorganization of the Borrower
or otherwise, all as though such payment had not been made.


Section 7.03        Waivers and Acknowledgments.  (a)  Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any Lender protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
the Borrower, any other guarantor or any other Person or any collateral.


(b)                Each Guarantor hereby unconditionally and irrevocably waives
any right to revoke this Guaranty and acknowledges that this Guaranty is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future.


(c)                 Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by the Administrative Agent or any Lender that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of such
Guarantor or other rights of such Guarantor to proceed against the Borrower, any
other guarantor or any other Person or any collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the obligations
of such Guarantor hereunder.


(d)                Each Guarantor hereby unconditionally and irrevocably waives
any duty on the part of the Administrative Agent or any Lender to disclose to
such Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower or any of its Subsidiaries now or hereafter known by the
Administrative Agent or such Lender.


(e)            Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by
this Agreement and the Notes and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.
 
 
50

--------------------------------------------------------------------------------


 
Section 7.04        Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under or in respect of this Guaranty, including any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any Lender
against the Borrower, any other Guarantor or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including the right to take or receive from the
Borrower, any other Guarantor or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, (x) unless and
until all of the Guaranteed Obligations shall have been paid in full in cash or
(y) unless no Default shall have occurred and be continuing.  If any amount
shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the later of (a) the payment in full in cash of
the Guaranteed Obligations and (b) the latest Termination Date, such amount
shall be received and held in trust for the benefit of the Administrative Agent
and the Lenders, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of this Agreement and the Notes, or to
be held as collateral for any Guaranteed Obligations or other amounts payable
under this Guaranty thereafter arising.  If (i) any Guarantor shall make payment
to the Administrative Agent or any Lender of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations shall have been paid in full
in cash and (iii) the latest Termination Date shall have occurred, the
Administrative Agent and the Lenders will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by such Guarantor pursuant to this
Guaranty.


Section 7.05           Subordination.  Each Guarantor hereby subordinates any
and all debts, liabilities and other obligations owed to such Guarantor by any
other Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 7.05:


(a)                 Prohibited Payments, Etc.  Except during the continuance of
an Event of Default (including the commencement and continuation of any
proceeding under any Debtor Relief Law relating to any Loan Party), the
Guarantors may receive regularly scheduled payments from the other Loan Parties
on account of the Subordinated Obligations.  After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Debtor Relief Law relating to any Loan Party),
however, unless the Majority Lenders otherwise agree, no Guarantor shall demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations.


(b)                 Prior Payment of Guaranteed Obligations.  In any proceeding
under any Debtor Relief Law relating to any Loan Party, each Guarantor agrees
that the Administrative Agent and the Lenders shall be entitled to receive
payment in full in cash of all Guaranteed Obligations (including all interest
and expenses accruing after the commencement of a proceeding under any Debtor
Relief Law, whether or not constituting an allowed claim in such proceeding
(“Post-Petition Interest”)) before such Guarantor receives payment of any
Subordinated Obligations.


(c)                Turn-Over.  After the occurrence and during the continuance
of any Event of Default (including the commencement and continuation of any
proceeding under any Debtor Relief Law relating to any Loan Party), each
Guarantor shall, if the Administrative Agent so requests, collect, enforce
 
 
51

--------------------------------------------------------------------------------

 
 
and receive payments on account of the Subordinated Obligations as trustee for
the Administrative Agent and the Lenders and deliver such payments to the
Administrative Agent on account of the Guaranteed Obligations (including all
Post-Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty.


(d)                Administrative Agent Authorization.  After the occurrence and
during the continuance of any Event of Default (including the commencement and
continuation of any proceeding under any Debtor Relief Law relating to any Loan
Party), the Administrative Agent is authorized and empowered (but without any
obligation to so do), in its discretion, (i) in the name of any applicable
Guarantor, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post-Petition Interest), and (ii)
to require any applicable Guarantor (A) to collect and enforce, and to submit
claims in respect of, Subordinated Obligations and (B) to pay any amounts
received on such obligations to the Administrative Agent for application to the
Guaranteed Obligations (including any and all Post-Petition Interest).


Section 7.06        Continuing Guaranty; Assignments.  This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
later of (i) the payment in full in cash of the Guaranteed Obligations and (ii)
the latest Termination Date, (b) be binding upon the Guarantors, their
respective successors and assigns and (c) inure to the benefit of and be
enforceable by the Administrative Agent and the Lenders and their successors,
transferees and assigns.  Without limiting the generality of clause (c) of the
immediately preceding sentence, the Administrative Agent or any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement (including all or any portion of its Commitments, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Administrative Agent or such Lender herein or otherwise,
in each case as and to the extent provided in Section 9.02.  No Guarantor shall
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Administrative Agent and the Lenders.


ARTICLE VIII

THE AGENT


Section 8.01        Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints SMBC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  Except to
the extent expressly provided in Section 8.07, the provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any of its Subsidiaries shall have rights as a
third-party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.


Section 8.02       Reliance by the Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or
 
 
52

--------------------------------------------------------------------------------

 
 
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of an Advance that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Advance. 
The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.


Section 8.03        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.


Section 8.04        Exculpatory Provisions.


(a)                The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:


(i)                  shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing;


(ii)                shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and


(iii)               shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.


(b)               The Administrative Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Majority
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 6.01 and Section
10.01) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final
 
 
53

--------------------------------------------------------------------------------

 
 
non-appealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent by the
Borrower or a Lender.


(c)                 The Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.


Section 8.05        Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any other Lender or any of their Related Parties, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or any of their Related Parties, and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under, or based upon, this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


Section 8.06        Indemnification.  (a)  Each Lender severally agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower), from and against such Lender’s ratable share of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement (collectively, the “Indemnified
Costs”), provided that no Lender shall be liable for any portion of the
Indemnified Costs resulting from the Administrative Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction.  Without limitation of the foregoing, each Lender agrees
to reimburse the Administrative Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Administrative Agent is not reimbursed for such expenses by the Borrower. 
In the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.06 applies whether any such investigation,
litigation or proceeding is brought by the Administrative Agent, any Lender or a
third party.


(b)                For purposes of this Section 8.06, the Lenders’ respective
ratable shares of any amount shall be determined, at any time, according to the
aggregate principal amount of the Term Loans (or prior to the Closing Date,
Commitments) outstanding at such time and owing to the respective Lenders.  The
failure of any Lender to reimburse the Administrative Agent promptly upon demand
for its ratable share of any amount required to be paid by the Lenders to such
Administrative Agent as provided herein shall not relieve any other Lender of
its obligation hereunder to reimburse such Administrative Agent for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse the Administrative Agent for such other Lender’s
ratable share of such amount.  Without prejudice to the survival of any other
agreement of any Lender hereunder, the agreement and
 
 
54

--------------------------------------------------------------------------------

 
 
obligations of each Lender contained in this Section 8.06 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes.


Section 8.07        Successor Agent.  The Administrative Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrower and may be
removed at any time with or without cause by the Majority Lenders.  Upon any
such resignation or removal, the Majority Lenders shall have the right to
appoint a successor Administrative Agent, subject, so long as no Event of
Default has occurred and is continuing, to the Borrower’s approval, whereupon
such successor Administrative Agent shall succeed to and become vested with all
the rights, powers, discretion, privileges and duties of the former
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Agent shall be discharged from its duties and obligations under this Agreement,
other than the obligations provided in Section 10.12, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Majority Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.


Section 8.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the syndication agent, arranger or bookrunner listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.


Section 8.09        Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Commitments as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.


Section 8.10        Other Agents.  Each Lender hereby acknowledges that no
syndication agent, documentation agent or any other Lender designated as any
other type of agent (other than administrative agent) on the signature pages
hereof has any liability hereunder other than in its capacity as a Lender.


ARTICLE IX

SUCCESSORS, ASSIGNS AND PARTICIPATIONS


Section 9.01        Binding Effect.  This Agreement shall become effective when
it shall have been executed by the parties hereto and thereafter shall be
binding upon and inure to the benefit of the Loan Parties, the Administrative
Agent and each Lender and their respective successors and assigns,
 
 
55

--------------------------------------------------------------------------------

 
 
except that the Borrower shall not have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Lenders.


Section 9.02        Assignments.


(a)                 Each Lender may, upon at least 15 Business Days’ notice to
the Borrower and the Administrative Agent, assign to one or more banks or other
entities all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s), the Advances owing to it and
the Note or Notes held by); provided that


(i)                  prior written consent (such consent not to be unreasonably
withheld or delayed) of each of the following shall be required:


(x)             the Administrative Agent; provided that no such consent is
required for an assignment of a Term Loan to a Lender, an Affiliate of a Lender
or an Approved Fund; and


(y)            the Borrower; provided that no such consent is required if an
Event of Default under Section 6.01(a) or (e) has occurred or is continuing or
for an assignment of a Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund; provided further that the Borrower shall be deemed to have
consented to any assignment unless it shall object thereto by written notice to
the Administrative Agent within 15 Business Days after having received notice
thereof;


(ii)                 parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Assumption, together with any Note or Notes subject to such
assignment and a processing and recordation fee of US$3,500 payable by the
parties to each such assignment;


(iii)               each such assignment shall be only to an Eligible Assignee;
and


(iv)              except in the case of an assignment to a Lender or an
Affiliate of a Lender, the amount of the Term Loan of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Assumption with respect to such assignment) shall in no event be
less than US$5,000,000, unless otherwise agreed by the Borrower and the
Administrative Agent.


Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Assumption, (A) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender hereunder and (B) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Assumption,
relinquish its rights (other than its rights under Sections 2.07, 2.10, 2.14,
10.04 and 10.06 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations (other than those
provided in Section 10.12) under this Agreement (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).


(b)                By executing and delivering an Assignment and Assumption, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto
 
 
56

--------------------------------------------------------------------------------

 
 
as follows: (i) other than as provided in such Assignment and Assumption, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under this Agreement or
any other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01(e) and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Agreement are required to be performed by it as a Lender; (vi)
such assignee confirms that it is an Eligible Assignee; and (vii) such assignee
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under this Agreement as
are delegated to the Administrative Agent by the terms hereof, together with
such powers and discretion as are reasonably incidental thereto.


(c)                 Upon its receipt of an Assignment and Assumption executed by
an assigning Lender and an assignee representing that it is an Eligible
Assignee, together with any Notes subject to such assignment and the fee
referred to in clause (a)(ii) above, the Administrative Agent shall (subject to
any consents to such assignment required pursuant to the terms of this
Agreement), if such Assignment and Assumption has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Assumption, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.


(d)               The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain, at its address set forth on
Schedule 10.02, a copy of each Assignment and Assumption delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment(s) of, and principal amount (and stated interest)
of the Advances owing to, each Lender from time to time (the “Register”).  The
entries in the Register shall be conclusive and binding for all purposes, absent
demonstrable error, provided, that the failure of the Administrative Agent to
make an entry, or any finding that an entry is incorrect, in the Register shall
not limit or otherwise affect the obligations of the Borrower under this
Agreement and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower or any Lender (but only to the extent of entries in the Register
that are applicable to such Lender) at any reasonable time and from time to time
upon reasonable prior notice.


(e)                Any Lender may pledge all or a portion of its Advances to any
Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors of the Federal Reserve System and any Operating Circular
issued by such Federal Revenue Bank.  No such assignment shall release the
assigning Lender from its obligations under the Agreement.


Section 9.03        Participations.


(a)                Each Lender may sell (other than to the Borrower, any
Subsidiary of the Borrower or any natural Person) participations to one or more
banks or other entities (each, a “Participant”) in or to all or a portion of its
rights and obligations under this Agreement (including all or a
 
 
57

--------------------------------------------------------------------------------

 
 
portion of its Commitment(s), and the Advances owing to it and the Note or Notes
held by it); provided, however, that (i) such Lender’s obligations under this
Agreement (including its Commitment(s) to the Borrower hereunder) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Note for all purposes of this Agreement, (iv) the
Borrower and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) such participation is not prohibited by applicable law.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Person acquiring such
participation, agree to any amendment, modification or waiver described in
clause (a), (b) or (c) of the proviso to Section 10.01 that directly affects
such Person. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.10 and 2.14 (subject to the requirements and limitations
therein, including the requirements under Section 2.14(g) (it being understood
that the documentation required under Section 2.14(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.02; provided that such
Participant (i) agrees to be subject to the provisions of Sections 2.10 and 2.14
as if it were an assignee under Section 9.02 and (ii) shall not be entitled to
receive any greater payment under Sections 2.10 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from an adoption of or any Change in Law or compliance by any Lender
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the Effective
Date that occurs after the Participant acquired the applicable participation. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.05 as though it were a Lender, provided such Participant
shall be subject to Section 2.13 as though it were a Lender.


(b)                 Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts of (and stated interest on) each Participant’s interest in the Advances
or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


Section 9.04       Pledge.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.  The Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in this Section 9.04.
 
 
58

--------------------------------------------------------------------------------


 
ARTICLE X

MISCELLANEOUS


Section 10.01      Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall: (a)
increase or extend the Commitment(s) of any Lender or subject any Lender to any
additional obligations without the written consent of such Lender, (b) reduce
the principal of, or interest (other than any default interest) on, any Note,
Term Loan, or any fee or other amount payable hereunder without the written
consent of each Lender affected thereby, (c) postpone any date fixed for any
payment of principal of, or interest on, the Notes, Term Loans, or any fees or
other amounts payable hereunder without the written consent of each Lender
affected thereby, (d) change the definition of “Majority Lenders” or the number
of Lenders or percentage in interests of Lenders which shall be required for the
Lenders or any of them to take any action hereunder without the written consent
of all the Lenders, (e) (i) release Spinco from its obligations under Article
VII without the written consent of all of the Lenders or (ii) release all or
substantially all of the Guarantors from their respective obligations under
Article VII without the written consent of all of the Lenders or (f) amend this
Section 10.01 without the written consent of all the Lenders and
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Majority Facility Lenders in respect of the applicable
Facility in addition to the Lenders required above to take such action,
adversely affect the rights of the Lenders of such Facility in respect of
payments in a manner different than such amendment, waiver or consent affects
the rights of Lenders of any other Facility in respect of payments and
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement or any Note.  Notwithstanding anything herein to the
contrary, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that a Defaulting Lender shall
retain its voting rights in respect of matters set forth in clauses (a) and (b)
above.


Notwithstanding the foregoing, this Agreement may be amended in form reasonably
satisfactory to the Administrative Agent with the written consent of the
Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing, replacement or modification of all or
any portion of the outstanding Term Loans (“Replaced Term Loans”) with a
replacement term loan hereunder (“Replacement Term Loans”); provided, that (w)
the aggregate principal amount of such Replacement Term Loans shall not exceed
the aggregate principal amount of such Replaced Term Loans plus the reasonable
costs, expenses, accrued interest or premiums in connection with such
refinancing, replacement or modification, (x) the terms of such Replacement Term
Loans (excluding pricing, fees, rate floors and optional prepayment or
redemption terms) are no more favorable to the lenders providing such
Replacement Term Loans than those applicable to the Replaced Term Loans (other
than any covenants or other provisions applicable only to periods after the
latest Termination Date in effect immediately prior to the incurrence of such
Replacement Term Loans), (y) the maturity date of such Replacement Term Loans
shall not be earlier than the maturity date of the Replaced Term Loans and (z)
the weighted average life to maturity of such Replacement Term Loans shall not
be shorter than the weighted average life to maturity of such Replaced Term
Loans at the time of such refinancing.


Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended to include Replacement Term Loans without the consent
of any other Lenders, to the extent necessary to (1) reflect the terms of such
Replacement Term Loans incurred
 
 
59

--------------------------------------------------------------------------------

 
 
pursuant to the foregoing clauses (i) or (ii) and (2) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of the immediately preceding paragraph.


Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Majority Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.


Section 10.02      Notices, Effectiveness, Electronic Communication.


(a)                All notices and other communications provided for hereunder
shall be either (i) in writing (including telecopy communication) and mailed,
telecopied or delivered or (ii) by electronic communication as and to the extent
set forth in Section 10.02(b) and in the proviso to this Section 10.02(a), and
shall be delivered if to the Borrower, at the Borrower’s address specified on
Schedule 10.02; if to any other Lender, at its Domestic Lending Office specified
in its Administrative Questionnaire or in the Assignment and Assumption pursuant
to which it became a Lender; and if to the Administrative Agent, at its address
specified on Schedule 10.02; or, as to the Borrower or the Administrative Agent,
at such other address as shall be designated by such party in a written notice
to the other parties and, as to each other party, at such other address as shall
be designated by such party in a written notice to the Borrower and the
Administrative Agent, provided that materials required to be delivered pursuant
to Section 5.01(i)(i), (ii), (iv) and (v) may be delivered to the Administrative
Agent as specified in Section 10.02(b) or as otherwise specified to the Borrower
by the Administrative Agent.  All such notices and communications shall, when
mailed or telecopied, be effective only when received by the relevant party. 
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


(b)                Electronic Communications.  Notices and other communications
to the Lenders may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice,
 
 
60

--------------------------------------------------------------------------------

 
 
e-mail or other communication shall be deemed to have been sent at the opening
of business on the next business day for the recipient.


(c)                 Administrative Agent’s Office.  The Administrative Agent
hereby designates its office located at the address set forth on Schedule 10.02,
or any subsequent office which shall have been specified for such purpose by
written notice to the Borrower and Lenders, as the Administrative Agent’s office
referred to herein, to which payments due are to be made and at which Advances
will be disbursed.


(d)                 Platform.  So long as SMBC or any of its Affiliates is the
Administrative Agent, materials required to be delivered pursuant to Section
5.01(i)(i), (ii), (iv) and (v) may be delivered to the Administrative Agent in
an electronic medium in a format acceptable to the Administrative Agent and the
Lenders by e-mail at the addresses set forth on Schedule 10.02.  The Borrower
agrees that the Administrative Agent may, but is not obligated to, make such
materials, as well as any other written information, documents, instruments and
other material relating to the Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Lenders by posting such notices on Intralinks, SyndTrak or a
substantially similar electronic system (the “Platform”).  The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Related
Parties warrants the accuracy, adequacy or completeness of the Borrower
Materials, the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Borrower Materials, the Communications
or the Platform.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Borrower Materials or
the Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender or any other Person or entity for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
communications through the Internet (including the Platform), except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided that in no event shall any Agent Party have any liability to any
Loan Party, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages, losses or expenses (as opposed to actual
damages, losses or expenses).  “Borrower Materials” mean, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of the Loan Parties pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent or any Lender by means of electronic communications pursuant to this
Section, including through the Platform.


Section 10.03      No Waiver; Remedies.  No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.


Section 10.04      Costs and Expenses; Damage Waiver.


(a)                 The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arranger and
their respective Affiliates in connection with (x) the structuring, arrangement
and syndication of the Commitments (including the reasonable and
 
 
61

--------------------------------------------------------------------------------

 
 
documented fees, charges and disbursements of one outside counsel for the
Administrative Agent, the Arranger and their respective Affiliates and, if
necessary, one local counsel in each appropriate jurisdiction) and (y) the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof, whether or not the transactions
contemplated hereby or thereby shall be consummated (including the reasonable
and documented fees, charges and disbursements of one outside counsel for the
Administrative Agent, the Arranger and their respective Affiliates) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the reasonable fees, charges and disbursements of any outside counsel
for the Administrative Agent or any Lender), in connection with the enforcement
of its rights in connection with this Agreement and the other Loan Documents.


(b)                If any payment of principal of any Advance is made by the
Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such Advance, as a result of a payment pursuant to Section
2.09, acceleration of the maturity of the Notes pursuant to Section 6.01 or for
any other reason (including as a result of the replacement of such Lender in
accordance with Section 2.04(c) or Section 2.17(b)), the Borrower shall, upon
demand by such Lender (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender any amounts
required to compensate such Lender for any additional losses, costs or expenses
which it may reasonably incur as a result of such payment, including any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.  Each Lender demanding payment of such
amount shall provide, at the time of making such demand, the Borrower and the
Administrative Agent with reasonable details, including the basis for the
calculation thereof, of such increase, provided that, in the absence of manifest
error, the amount so notified shall be conclusive and binding upon the Borrower.


(c)                 Each party’s obligations under this Section shall survive
the termination of the Loan Documents and payment of the obligations hereunder.


Section 10.05      Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Loan Party against any and all of the obligations
of such Loan Party now or hereafter existing under this Agreement and the other
Loan Documents whether or not such Lender shall have made any demand under this
Agreement or the Note held by such Lender and although such obligations may be
unmatured.  Each Lender agrees promptly to notify the applicable Loan Party
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of set-off) that such Lender may have.


Section 10.06      Indemnification by Borrower.  The Borrower agrees to
indemnify and hold harmless the Administrative Agent, the Arranger, the Lenders
and the respective affiliates of the foregoing and each of their respective
Related Parties (each, an “Indemnified Party”) from and against any and all
claims, damages, liabilities, obligations, losses, penalties, actions,
judgments, suits, costs and reasonable and documented out-of-pocket expenses and
disbursements (including reasonable fees and disbursements of one outside
counsel for all Indemnified Parties, taken as a whole, and, if necessary, of a
single firm of local counsel in each appropriate jurisdiction (which may include
a single firm of special counsel acting in multiple jurisdictions) for all such
Indemnified Parties, taken as a whole (and, in the case of an actual or
perceived conflict of interest where the Indemnified Party affected by such
conflict
 
 
62

--------------------------------------------------------------------------------

 
 
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnified Party and, if necessary,
of a single firm of local counsel in each appropriate jurisdiction (which may
include a single firm of special counsel in multiple jurisdictions) for such
affected Indemnified Party) of any kind or nature whatsoever (“Claims”) which
may be imposed on, incurred by or asserted against such Indemnified Party in
connection with or arising out of any investigation, litigation or proceeding
(including any threatened investigation, litigation or proceeding or preparation
of a defense in connection therewith) related to the Notes, this Agreement, any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances; provided that the foregoing indemnity shall not apply
to the Claims of any Indemnified Party to the extent such Claims (i) are found
in a final and non-appealable judgment of a court of competent jurisdiction to
have resulted from the willful misconduct, bad faith or gross negligence of such
Indemnified Party, (ii) result from a claim brought by the Borrower or any of
its Subsidiaries against such Indemnified Party for material breach of such
Indemnified Party’s obligations under this Agreement if the Borrower or such
Subsidiary has obtained a final and non-appealable judgment in its or its
Subsidiary’s favor on such claim as determined by a court of competent
jurisdiction or (iii) result from a proceeding that does not involve an act or
omission by the Borrower or any of its Affiliates and that is brought by an
Indemnified Party against any other Indemnified Party (other than claims against
any arranger, bookrunner or agent in its capacity or in fulfilling its roles as
an arranger, bookrunner or agent hereunder or any similar role with respect to
this Agreement or any Commitments).  In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.06 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated.  Each Loan Party also agrees not to assert
any claim for special, indirect, consequential or punitive damages against the
Administrative Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to this Agreement or any of
the other Loan Documents or any agreement or instrument contemplated hereby, any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.


Section 10.07     Governing Law.  This Agreement and the other Loan Documents
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.


Section 10.08    Execution in Counterparts; Integration; Effectiveness.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original, and all of which taken together shall constitute one and the
same agreement.  This Agreement and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent
and/or the Arranger, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 3.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
Section 10.09     Special Prepayment Right.  (a)  In the event that a Change of
Control Date shall occur, the Borrower will, within 10 days after such Change of
Control Date, give the
 
 
63

--------------------------------------------------------------------------------

 
 
Administrative Agent written notice thereof and describe in reasonable detail
the facts and circumstances giving rise thereto, and the Borrower will prepay,
if any Lender shall so request, all of the Advances from such Lender plus
interest accrued to the date of prepayment and any other fees and amounts as may
then be payable by the Borrower to such Lender under this Agreement.  Said
request (the “Prepayment Notice”) shall be made by a Lender in writing not later
than 45 days after the Change of Control Date and shall specify (i) the date
(the “Special Prepayment Date”) upon which the Borrower shall prepay the
Advances made to it, which date shall be not less than 15 days nor more than 45
days from the date of the Prepayment Notice and (ii) the amount of the Advances
to be prepaid.  In the event of such request, the Commitment(s) of such Lender
to make Advances shall forthwith terminate.


(b)                On the Special Prepayment Date, the Borrower shall prepay all
of the Advances of such Lender made to the Borrower plus interest accrued
thereon to the Special Prepayment Date and such other fees and amounts as may
then be payable by Borrower under this Agreement.  Payment shall be made as
provided in this Agreement.


(c)                 For the purposes of this Section 10.09:


(i)                  the term “Change of Control Date” shall mean (A) the first
day on which any person, or group of related persons, has beneficial ownership
of more than 33 1/3% of the outstanding voting stock of the Borrower or (B) the
date immediately following the first date on which the members of the Board of
Directors of the Borrower (the “Board”) at the commencement of any period of 730
consecutive days (together with any other Directors whose appointment or
election by the Board or whose nomination for election by the stockholders of
the Borrower was approved by a vote of at least a majority of the Directors then
in office who either were Directors at the beginning of such period or whose
appointment or election or nomination for election was previously so approved)
shall cease to constitute a majority of the Board at the end of such period;
provided, however, that a Change of Control Date shall not be deemed to have
occurred under clause (A) hereof if (x) the Borrower shall have merged or
disposed of a portion of its assets in compliance with the requirements of
subsection 5.02(c) hereof within 10 days after the acquisition of such
beneficial ownership shall have occurred and (y) no person or group of related
persons shall have beneficial ownership of more than 33 1/3% of the outstanding
voting stock of the Borrower after such merger or disposition, and


(ii)                 the term “voting stock” shall mean stock of any class or
classes (however designated) having ordinary voting power for the election of a
majority of the directors of the Borrower other than stock having such power
only by reason of a contingency.


Section 10.10      Jurisdiction, Etc.


(a)             Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any of the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action or proceeding
may be heard and determined in any such New York State court or, to the extent
permitted by law, in such federal court.  Each Loan Party hereby further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to such Loan Party at the address of the
Borrower specified pursuant to Section 10.02.  Each of the parties hereto agrees
that a final judgment in any such action or
 
 
64

--------------------------------------------------------------------------------

 
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that the Administrative Agent or the Lenders
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Loan Documents in the courts of any jurisdiction.
 
(b)                 Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any of the
other Loan Documents in any New York State or federal court sitting in New York
City.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.


Section 10.11      Guarantors.  Upon the execution and delivery by any Domestic
Subsidiary of a Guaranty Joinder and the satisfaction of the conditions
specified therein, such Subsidiary shall for purposes hereunder be a party
hereto as a Guarantor as fully as if it had executed and delivered this
Agreement.


Section 10.12      Confidentiality.  Each of the Administrative Agent and the
Lenders expressly agrees, for the benefit of the Borrower and its Subsidiaries,
to maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (a) to its Affiliates and their
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(b) to any rating agency, or regulatory or similar authority having, or
purporting to have, jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners, or in connection with any regulatory examination of the
Administrative Agent or any Lender or in accordance with the Administrative
Agent’s or any Lender’s regulatory compliance policy if the Administrative Agent
or such Lender deems disclosure necessary for the mitigation of claims by those
authorities against the Administrative Agent or such Lender or any of its
Subsidiaries or Affiliates), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an express agreement for the benefit of the
Borrower and its Subsidiaries containing provisions substantially the same as
those of this Section, to any Eligible Assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement, (g) with the consent of the Borrower, (h) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or this Agreement or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers, (i) to Gold Sheets and other similar bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications, (j) to data service providers, including league table
providers, that serve the lending industry, such information to consist of
information customarily provided to such data service providers or (k) to the
extent such Confidential Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or any of its Subsidiaries.  For the purposes of this
Section, “Confidential Information” means all information, including material
nonpublic information with the meaning of Regulation FD promulgated by the SEC
(“Regulation FD”), received from the Borrower or its Subsidiaries relating to
such entities or their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by such entities; provided, that such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have complied with its obligation to do so if
 
 
65

--------------------------------------------------------------------------------

 
 
such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person customarily accords to its
own confidential information; provided, however, that with respect to
disclosures pursuant to clauses (b) and (c) of this Section, unless prohibited
by law or applicable court order, each Lender and the Administrative Agent shall
attempt to notify the Borrower of any request by any governmental agency or
representative thereof or other Person for disclosure of Confidential
Information after receipt of such request, and if reasonable, practicable and
permissible, before disclosure of such Confidential Information.  It is
understood and agreed that the Borrower, its Subsidiaries and their respective
Affiliates may rely upon this Section for any purpose, including to comply with
Regulation FD.


The Administrative Agent agrees to keep confidential the Submitted Reference
Bank Rates to be used in the calculation of the Reference Bank Rate; provided
that the Submitted Reference Bank Rates may be shared with the Borrower and any
of its employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates that have a commercially
reasonable business need to know such rates (provided that, prior to receipt of
such rates, any recipient thereof (other than the Borrower) shall (i) certify to
the Administrative Agent that it is not an individual who is formally designated
as being involved in the ICE LIBOR submission process and (ii) shall agree to
comply with the provisions of this paragraph as if it were the Administrative
Agent). The Borrower hereby represents and warrants, as of the Closing Date and
each date on which it receives Submitted Reference Bank Rates, that it is not an
individual who is formally designated as being involved in the ICE LIBOR
submission process, and agrees to comply with the provisions of this paragraph
as if it were the Administrative Agent. For the avoidance of doubt, the
Reference Bank Rate shall be disclosed to Lenders in accordance with Section
2.08(b).


Section 10.13         Patriot Act, Etc.  Each Lender hereby notifies each Loan
Party that, pursuant to the requirements of the USA Patriot Act (Title III of
Pub.  L.  107-56 (signed into law October 26, 2001)) (the “Act”) and the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada), it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Act.


Section 10.14     Release of Guarantors. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender) to take any action requested by the Borrower
having the effect of releasing any Domestic Subsidiary from its obligations in
respect of the Guaranty if such Subsidiary ceases to Guarantee the obligations
of the Borrower under the Pro Rata Facilities Credit Agreement, and upon such
release, such Subsidiary shall cease to be a “Guarantor” hereunder.


Section 10.15      Waiver of Jury Trial.  Each of the Loan Parties, the
Administrative Agent and the Lenders hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or any
of the other Loan Documents or the actions of the administrative Agent or any
Lender in the negotiation, administration, performance or enforcement thereof.


Section 10.16     Acknowledgments.  The Borrower hereby acknowledges and agrees
that (a) no fiduciary, advisory or agency relationship between the Borrower and
the Credit Parties is intended to be or has been created in respect of any of
the transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the
Borrower on other matters, and the relationship between the Credit Parties, on
the one hand, and the Borrower, on the other hand, in connection herewith and
therewith is solely that of creditor and debtor, (b) the Credit
 
 
66

--------------------------------------------------------------------------------

 
 
Parties, on the one hand, and the Borrower, on the other hand, have an arm’s
length business relationship that does not directly or indirectly give rise to,
nor does the Borrower rely on, any fiduciary duty to the Borrower or its
affiliates on the part of the Credit Parties, (c) the Borrower is capable of
evaluating and understanding, and the Borrower understands and accepts, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Borrower has been advised that the Credit
Parties are engaged in a broad range of transactions that may involve interests
that differ from the Borrower’s interests and that the Credit Parties have no
obligation to disclose such interests and transactions to the Borrower, (e) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent the Borrower has deemed appropriate in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (f) each Credit Party
has been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by it and the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any of its affiliates or any other Person, (g) none of the Credit Parties has
any obligation to the Borrower or its affiliates with respect to the
transactions contemplated by this Agreement or the other Loan Documents except
those obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Credit Party and the Borrower or any such
affiliate and (h) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Credit Parties or among the Borrower and the Credit Parties.


 
 
 

 


67

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
Borrower
    OLIN CORPORATION          
 
By:
/s/ Stephen Curley        Name: Stephen C. Curley       Title:    Vice President
and Treasurer          

 
 
 
 
 
 
 
 
 
 
 
Olin Corporation
Credit Agreement
Signature Pages

--------------------------------------------------------------------------------

 
 

 
Administrative Agent
   
SUMITOMO MITSUI BANKING CORPORATION, as Administrative Agent
         
 
By:
 /s/ James Weinstein       Name: James D. Weinstein       Title:   Managing
Director          

 
 
 
 
 
 
 
Olin Corporation
Credit Agreement
Signature Pages

--------------------------------------------------------------------------------

 
 

 
Lenders
   
SUMITOMO MITSUI BANKING CORPORATION, as a Term Loan Lender
         
 
By:
 /s/ James Weinstein       Name: James D. Weinstein       Title:   Managing
Director          

 
 
 
 
 
 
 
Olin Corporation
Credit Agreement
Signature Pages